--------------------------------------------------------------------------------



AMENDED AND RESTATED

RFC LOAN AGREEMENT

 

among

 

HUMANA INC.,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTIES HERETO,

RELATIONSHIP FUNDING COMPANY, LLC,

AND

JPMORGAN CHASE BANK,
AS ADMINISTRATIVE AGENT,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

and

WACHOVIA BANK,

and

J.P. MORGAN SECURITIES INC.

 

DATED AS OF OCTOBER 2, 2002



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

DEFINITIONS

*7

1.1

Defined Terms

*7

1.2

Other Definitional Provisions

*23

SECTION 2.

AMOUNT AND TERMS OF LOANS

*24

2.1

RFC Loans

*24

2.2

Repayment of RFC Loans; Evidence of Debt

*25

2.3

Fees

*26

2.4

Termination or Changes to Facility Amount or RFC Facility Amount

*26

2.5

Prepayments

*27

2.6

Conversion Options; Minimum Amount of RFC Loans.

*28

2.7

Interest Rate and Payment Dates for RFC Loans

*29

2.8

Computation of Interest and Fees

*29

2.9

Inability to Determine Interest Rate

*30

2.10

Pro Rata Borrowings and Payments

*31

2.11

Illegality

*32

2.12

Requirements of Law

*32

2.13

Capital Adequacy

*33

2.14

Taxes

*34

2.15

Indemnity

*35

2.16

Application of Proceeds of RFC Loans

*35

2.17

Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances

*36

2.18

Regulation U

*36

2.19

Purchase and Termination.

*37

2.20

Additional Fee Payable to Downgraded Banks.

*38

SECTION 3.

REPRESENTATIONS AND WARRANTIES

*38

3.1

Corporate Existence; Compliance with Law

*38

3.2

No Legal Obstacle to Agreement; Enforceability

*38

3.3

Litigation

*39

3.4

Disclosure

*39

3.5

Defaults

*40

3.6

Financial Condition

*40

3.7

Changes in Condition

*40

3.8

Assets

*40

3.9

Tax Returns

*41

3.10

Contracts, etc

*41

3.11

Subsidiaries

*41

3.12

Burdensome Obligations

*41

3.13

Pension Plans

*42

3.14

Environmental and Public and Employee Health and Safety Matters

*42

3.15

Federal Regulations

*42

3.16

Investment Company Act; Other Regulations

*42

3.17

Solvency

*43

3.18

Casualties

*43

3.19

Business Activity

*43

3.20

Purpose of RFC Loans

*43

SECTION 4.

CONDITIONS

*43

4.1

Conditions to the Closing Date

*43

4.2

Conditions to Each Loan

*45

SECTION 5.

AFFIRMATIVE COVENANTS

*46

5.1

Taxes, Indebtedness, etc

*46

5.2

Maintenance of Properties; Maintenance of Existence

*47

5.3

Insurance

*47

5.4

Financial Statements

*47

5.5

Certificates; Other Information

*48

5.6

Compliance with ERISA

*49

5.7

Compliance with Laws

*49

5.8

Inspection of Property; Books and Records; Discussions

*49

5.9

Notices

*50

5.10

Maintenance of Licenses, Etc

*51

5.11

Further Assurances

*51

SECTION 6.

NEGATIVE COVENANTS

*51

6.1

Financial Condition Covenants.

*51

6.2

Limitation on Subsidiary Indebtedness

*52

6.3

Limitation on Liens

*52

6.4

Limitations on Fundamental Changes

*54

6.5

Limitation on Sale of Assets

*54

6.6

Limitation on Distributions

*55

6.7

Transactions with Affiliates

*55

6.8

Sale and Leaseback

*55

SECTION 7.

DEFAULTS

*55

7.1

Events of Default

*56

7.2

Annulment of Defaults

*58

7.3

Waivers

*59

7.4

Course of Dealing

*59

SECTION 8.

THE AGENT

*59

8.1

Appointment

*59

8.2

Delegation of Duties

*59

8.3

Exculpatory Provisions

*60

8.4

Reliance by Agent

*60

8.5

Notice of Default

*60

8.6

Non-Reliance on Agent and Other Banks

*61

8.7

Indemnification

*61

8.8

Agent in Its Individual Capacity

*61

8.9

Successor Agent

*62

SECTION 9.

MISCELLANEOUS

*62

9.1

Amendments and Waivers

*62

9.2

Notices

*62

9.3

No Waiver; Cumulative Remedies

*63

9.4

Survival of Representations and Warranties

*64

9.5

Payment of Expenses and Taxes; Indemnity

*64

9.6

Successors and Assigns; Participations; Purchasing Banks

*65

9.7

Adjustments; Set-off.

*67

9.8

Counterparts

*68

9.9

GOVERNING LAW

*68

9.10

WAIVERS OF JURY TRIAL

*68

9.11

Submission To Jurisdiction; Waivers

*68

9.12

Confidentiality of Information

*69

9.13

Bankruptcy Petition Against RFC.

*69

9.14

Special RFC Indemnity.

*69

9.15

Limited Recourse.

*70



 

SCHEDULES

SCHEDULE I

Lending Offices; Addresses for Notice

SCHEDULE II

Pricing Grid

SCHEDULE III

Indebtedness

SCHEDULE IV

Subsidiaries of the Company

SCHEDULE V

Liens

SCHEDULE VI

Certain Acquisitions and Dispositions

SCHEDULE VII

Other Regulations

SCHEDULE VIII

Business Activities

 

EXHIBITS

EXHIBIT A

Form of Revolving Credit Note

EXHIBIT B

Form of Transfer Supplement

EXHIBIT C

Form of Closing Certificate

EXHIBIT D-1

Form of Company Counsel Opinion

EXHIBIT D-2

Form of Opinion of Fried, Frank, Harris, Shriver & Jacobson

 

 

     AMENDED AND RESTATED RFC LOAN AGREEMENT, dated as of October 2, 2002, among
HUMANA INC., a Delaware corporation (the "Company"), RELATIONSHIP FUNDING
COMPANY, LLC, a Delaware limited liability company ("RFC"), the institutions
listed in the signature pages hereto as Liquidity Institutions (together with
their successors and permitted assigns, the "Banks") and JPMORGAN CHASE BANK, a
New York banking corporation, as administrative agent for RFC and the Banks (in
such capacity, the "Agent").

W I T N E S S E T H

:



     WHEREAS, the parties hereto are party to the RFC Loan Agreement, dated as
of October 11, 2001 (the "Existing Loan Agreement"), among the Company, RFC, the
Banks and the Agent, pursuant to which the Company could request from RFC, and
RFC could, in its sole discretion, agree to make to the Company, revolving
loans;

     WHEREAS, the Company has requested RFC and the Banks to enter into a loan
agreement that amends and restates the Existing Loan Agreement; and

     WHEREAS, the Banks are willing to enter into such loan agreement upon and
subject to the terms and conditions hereafter set forth;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree that, effective as of the
Closing Date (as defined below), the Existing Loan Agreement shall be amended
and restated in its entirety as follows:

SECTION 1.   DEFINITIONS

1.1   Defined Terms

.   As used in this Agreement, the following terms have the following meanings:



"Admitted Asset": with respect to any HMO Subsidiary or Insurance Subsidiary,
any asset of such HMO subsidiary or Insurance Subsidiary which qualifies as an
"admitted asset" (or any like item) under the applicable Insurance Regulations
and HMO Regulations.

"Affiliate": as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, "control" of a
Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

"Aggregate Outstanding Extensions of Credit": an amount equal to the aggregate
principal amount of all RFC Loans then outstanding.

"Agreement": this agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

"Alternate Base Rate": for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Base CD Rate in effect on such day plus 1% and
(c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate in effect at its
principal office in New York City (each change in the Prime Rate to be effective
on the date such change is publicly announced); "Base CD Rate" shall mean the
sum of (a) the product of (i) the Three-Month Secondary CD Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the C/D Reserve Percentage and (b) the C/D Assessment Rate; "Three-Month
Secondary CD Rate" shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board of Governors of the Federal Reserve System (the "Board") through the
public information telephone line of the Federal Reserve Bank of New York (which
rate will, under the current practices of the Board, be published in Federal
Reserve Statistical Release H.15(519) during the week following such day), or,
if such rate shall not be so reported on such day or such next preceding
Business Day, the average of the secondary market quotations for three-month
certificates of deposit of major money center banks in New York City received at
approximately 10:00 A.M., New York City time, on such day (or, if such day shall
not be a Business Day, on the next preceding Business Day) by the Agent from
three New York City negotiable certificate of deposit dealers of recognized
standing selected by it; "C/D Reserve Percentage" shall mean, for any day, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board (or any successor), for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding one billion Dollars in respect of new non-personal
three-month certificates of deposit in the secondary market in Dollars in New
York City and in an amount of $100,000 or more; "C/D Assessment Rate" shall
mean, for any day, the net annual assessment rate (rounded upward to the nearest
1/100th of 1%) determined by JPMorgan Chase Bank to be payable on such day to
the Federal Deposit Insurance Corporation or any successor ("FDIC") for FDIC's
insuring time deposits made in Dollars at offices of JPMorgan Chase Bank in the
United States; and "Federal Funds Effective Rate" shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Agent from three federal funds brokers of recognized standing selected by it.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Three-Month Secondary CD Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate, the Three-Month
Secondary CD Rate or the Federal Funds Effective Rate, respectively.

"Allocated Commercial Paper": has the meaning assigned to it in the definition
of CP Breakage Costs.

"Alternate Base Rate Loans": RFC Loans held by the Banks hereunder at such time
as they are made and/or being maintained at a rate of interest based upon the
Alternate Base Rate.

"Applicable Margin": for each Type of RFC Loan (other than CP Rate Loans), the
rate per annum applicable to such type determined in accordance with the Pricing
Grid.

"Available Facility Amount": at a particular time, an amount equal to the
difference between (a) the amount of the Facility Amount at such time and (b)
the Aggregate Outstanding Extensions of Credit at such time.

"Bank Funded Loans": RFC Loans that have been made by the Banks pursuant to
subsection 2.1(c) or purchased by the Banks pursuant to the Liquidity Agreement.
RFC Loans purchased by the Banks pursuant to the Liquidity Agreement shall be
RFC Loans until the earliest to occur of (i) such RFC Loans being repaid
pursuant hereto, (ii) such RFC Loans being repurchased by RFC pursuant to
subection 4.12 of the Liquidity Agreement and (iii) such RFC Loans being
converted into loans under the 364 Day Facility pursuant to subsection 2.19.

"Banks": as defined in the preamble hereto.

"Benefited Bank": as defined in subsection 9.7.

"Borrowing Date": any Business Day specified in a notice pursuant to subsection
2.1(b) or 2.1(c) as a date on which the Company requests RFC or each Bank (as
the case may be) to make an RFC Loan hereunder.

"Business Day": a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

"Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

"Change in Control": of any corporation, shall occur where (a) any Person or
"group" (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), other than the Company, shall acquire more than 30% of the Voting
Stock of such corporation or (b) the Continuing Directors shall not constitute a
majority of the board of directors of such corporation.

"Closing Date": the date on which all of the conditions precedent for the
Closing Date set forth in Section 4 shall have been fulfilled.

"Code": the Internal Revenue Code of 1986, as amended from time to time.

"Commercial Paper" means any short-term promissory notes issued by the CP Issuer
in the commercial paper market.

"Commitment": as to any Bank, its Commitment as defined in the Liquidity
Agreement.

"Commitment Percentage": as to any Bank, the percentage of the aggregate
Commitments constituted by such Bank's Commitment.

"Commonly Controlled Entity": an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

"Conduit Lender": any special purpose corporation organized and administered by
any Bank for the purpose of making RFC Loans otherwise required to be made by
such Bank and designated by such Bank in a written instrument; provided, that
the designation by any Bank of a Conduit Lender shall not relieve the
designating Bank of any of its obligations to fund a RFC Loan under this
Agreement if, for any reason, its Conduit Lender fails to fund any such RFC
Loan, and the designating Bank (and not the Conduit Lender) shall have the sole
right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to subection 2.12, 2.13, 2.14, 2.15 or 9.5 than the designating
Bank would have been entitled to receive in respect of the extensions of credit
made by such Conduit Lender (and each Bank which designates a Conduit Lender
shall indemnify the Company against any increased taxes, costs, expenses,
liabilities or losses associated with any payment thereunder to such Conduit
Lender) or (b) be deemed to have any Commitment.

"Consolidated Assets": the consolidated assets of the Company and its
Subsidiaries, determined in accordance with GAAP.

"Consolidated EBIT": for any period for which the amount thereof is to be
determined, Consolidated Net Income for such period plus all amounts deducted in
computing such Consolidated Net Income in respect of Consolidated Interest
Expense and income taxes, all determined in accordance with GAAP; provided, that
for purposes of calculating Consolidated EBIT for any period of four full fiscal
quarters, (i) the Consolidated EBIT attributable to any Person or business unit
acquired by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (a) any discontinued operations or products of the
acquired Person or business unit or (b) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company's reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (ii) the Consolidated EBIT of any Person or business unit
disposed of by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis) shall be
deducted on a pro forma basis for such period of four full fiscal quarters
(assuming the consummation of each such disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period of
four full fiscal quarters).

"Consolidated EBITDA": for any fiscal period for which the amount thereof is to
be determined, Consolidated EBIT for such fiscal period plus, to the extent
deducted from Consolidated Net Income for such fiscal period, depreciation and
amortization for such fiscal period.

"Consolidated Interest Expense": for any period for which the amount thereof is
to be determined, all amounts deducted in computing Consolidated Net Income for
such period in respect of interest expense on Indebtedness determined in
accordance with GAAP; provided, that for purposes of calculating Consolidated
Interest Expense for any period of four full fiscal quarters, (i) the
Consolidated Interest Expense of any Person or business unit acquired by the
Company or its Subsidiaries during such period (such Consolidated Interest
Expense to be calculated in the same manner as Consolidated Interest Expense for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (a) any discontinued operations or products of the
acquired Person or business unit or (b) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company's reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (ii) the Consolidated Interest Expense of any Person or
business unit disposed of by the Company or its Subsidiaries during such period
(such Consolidated Interest Expense to be calculated in the same manner as
Consolidated Interest Expense for the Company and its Subsidiaries is
calculated, mutatis mutandis) shall be deducted on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period of four full fiscal quarters).
Consolidated Interest Expense shall in any event include the Synthetic Lease
Interest Component of any Synthetic Lease entered into by the Company or any of
its Subsidiaries.

"Consolidated Net Income": for any period, the consolidated net income, if any,
after taxes, of the Company and its Subsidiaries for such period determined in
accordance with GAAP; provided, that, for all purposes other than subsection
6.1(a), Consolidated Net Income shall not be reduced or increased by the amount
of any non-cash extraordinary charges or credits that would otherwise be
deducted from or added to revenue in determining such Consolidated Net Income.

"Consolidated Net Tangible Assets": at any date, the total amount of assets
(less applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities as disclosed on the consolidated balance
sheet of the Company (excluding any thereof which are by their terms extendable
or renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and excluding
any deferred income taxes that are included in current liabilities), and (ii)
all goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangible assets, all as set forth on the most recent
consolidated balance sheet of the Company and computed in accordance with GAAP.

"Consolidated Net Worth": at any date, the stockholders' equity of the Company
and its Subsidiaries at such date, determined in accordance with GAAP.

"Consolidated Total Debt": the aggregate of all Indebtedness (including the
current portion thereof) of the Company and its Subsidiaries on a consolidated
basis.

"Continuing Director": any member of the Board of Directors of the Company who
is a member of such Board on the date of this Agreement, and any Person who is a
member of such Board and whose nomination as a director was approved by a
majority of the Continuing Directors then on such Board.

"Contractual Obligation": as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

"Control Group Person": any Person which is a member of the controlled group or
is under common control with the Company within the meaning of Section 414(b) or
414(c) of the Code or Section 4001(b)(1) of ERISA.

"CP Breakage Costs" means, with respect to any CP Excess Amount on any date
(such date, the "CP Payment Date"), an amount equal to the excess, if any, of
(i) the sum of (a) all interest that would have accrued (had such CP Payment
Date not occurred) on such CP Excess Amount through and including the later to
occur of (x) the day on which the principal component of Commercial Paper issued
by the CP Issuer and allocated by the CP Issuer to fund advances under the
Lexington Credit Agreement and used to fund or maintain one or more CP Rate
Loans that will mature on or after the relevant CP Payment Date equals or
exceeds such CP Excess Amount (such principal component, "Allocated Commercial
Paper") and (y) the day on which the latest maturing rate hedge agreement
entered into by the CP Issuer and relating to the Commercial Paper described in
clause (x) hereof matures (such later date, the "Relevant Maturity Date"), plus
(b) any amounts required to be paid to unwind any relevant rate hedge
agreements, over (ii) the amount of income (less the reasonable costs and
expenses of obtaining such income), if any, actually received by the CP Issuer
from investing the CP Excess Amount for the period from such CP Payment Date
until such Relevant Maturity Date.

"CP Cost of Funds" means, for each Settlement Period, the sum of (i) the per
annum rate equivalent to the daily weighted average of the per annum rates which
may be paid or are payable by the CP Issuer from time to time as interest on or
otherwise in respect of the Commercial Paper of the CP Issuer and/or rate hedges
that are allocated, in whole or in part, by the CP Issuer to the CP Rate Loans
during the period commencing on the immediately preceding Settlement Date and
ending on (but excluding) the current Settlement Date (such period, a
"Settlement Period"), which rates shall reflect and give effect to (x) the
commissions of placement agents and dealers in respect of Commercial Paper of
the CP Issuer allocated to such period, and (y) net payments owed or received by
the CP Issuer under any rate hedges entered into by the CP Issuer in connection
therewith, plus (ii) the cost of all audit, rating agency and administrative
expenses related to the facility, which shall equal 0.02%; provided that if any
component of such rate is a discount rate, then in calculating the "CP Cost of
Funds" for such Settlement Period, the CP Issuer shall for such component use
the rate resulting from converting such discount rate to an interest-bearing
equivalent rate per annum.

"CP Excess Amount": as defined in subsection 2.15(d)(ii).

"CP Issuer": Lexington Parker Capital Company, LLC, a Delaware limited liability
company, and each other lender under the Lexington Credit Agreement.

"

CP Margin": as defined in the Program Fee Letter.



"

CP Rate": for each Settlement Period, the sum of (i) the CP Cost of Funds for
such Settlement Period, plus (ii) the CP Margin.



"CP Rate Loans": the RFC Loans held by RFC that bear interest at the CP Rate.

"Cross-Over Funding Date": as defined in subsection 2.3.

"Default": any of the events specified in subsection 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Distribution": (a) the declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Company other than dividends
payable solely in shares of common stock of the Company; (b) the purchase,
redemption or other acquisition of any shares of any class of Capital Stock of
the Company directly or indirectly through a Subsidiary or otherwise; and (c)
any other distribution on or in respect of any shares of any class of Capital
Stock of the Company.

"Dollars" and"$": dollars in lawful currency of the United States of America.

"Domestic Lending Office": with respect to each Bank the office of such Bank
located within the United States which shall be making or maintaining Alternate
Base Rate Loans.

"Downgrade Deposit": as defined in Exhibit I to the Liquidity Agreement.

"Eligible Assignee": as defined in Exhibit I to the Liquidity Agreement.

"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.

"Eurocurrency Reserve Requirements": for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto), dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as "Eurocurrency Liabilities" in Regulation D of such Board) maintained by a
member bank of such System.

"Eurodollar Lending Office": with respect to each Bank, the office of such Bank
which shall be making or maintaining Eurodollar Loans.

"Eurodollar Loans": RFC Loans held by the Banks hereunder at such time as they
are being made and/or maintained at a rate of interest based upon the Eurodollar
Rate.

"Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the average
(rounded upwards to the nearest whole multiple of one sixteenth of one percent)
of the respective rates notified to the Agent by the Reference Banks as the rate
at which each of their Eurodollar Lending Offices is offered Dollar deposits two
Working Days prior to the beginning of such Interest Period in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations of such Eurodollar Lending Office are then being conducted at or
about 10:00 A.M., New York City time, for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of such Reference Bank to be
outstanding during such Interest Period.

"Eurodollar Tranche": the collective reference to Eurodollar Loans having the
same Interest Period (whether or not originally made on the same day).

"Event of Default": any of the events specified in subsection 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act has been satisfied.

"Excluded Day": means any of the following:

     (1)  the last 5 Business Days of a month;

     (2)  the 15th day of the month (or if the 15th is not a Business Day, the
next succeeding Business Day);

     (3)  the last 10 Business Days of November; and

     (4)  the last 15 Business Days of December.

"Facility Amount": means $[265,000,000], as such amount may be reduced from time
to time as provided herein.

"Facility Period": the period from and including the Closing Date to but not
including the first to occur of (i) the Termination Date or such earlier date on
which the Facility Amount is reduced to zero as provided herein or (ii) the
Wind-Down Date.

"Financing Lease": any lease of property, real or personal, if the then present
value of the minimum rental commitment thereunder should, in accordance with
GAAP, be capitalized on a balance sheet of the lessee.

"GAAP": (a) with respect to determining compliance by the Company with the
provisions of subsections 6.1, 6.2 and 6.5, generally accepted accounting
principles in the United States of America consistent with those utilized in
preparing the audited financial statements referred to in subsection 3.6 and (b)
with respect to the financial statements referred to in subsection 3.6 or the
furnishing of financial statements pursuant to subsection 5.4 and otherwise,
generally accepted accounting principles in the United States of America from
time to time in effect.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

"Green Bay Facility": offices of the Company located at 1100 Employers
Boulevard, De Pere, Wisconsin.

"Guarantee Obligation": as to any Person, any arrangement whereby credit is
extended to one party on the basis of any promise of such Person, whether that
promise is expressed in terms of an obligation to pay the Indebtedness of
another, or to purchase an obligation owed by that other, to purchase assets or
to provide funds in the form of lease or other types of payments under
circumstances that would enable that other to discharge one or more of its
obligations, whether or not such arrangement is listed in the balance sheet of
the obligor or referred to in a footnote thereto, but shall not include
endorsements of items for collection in the ordinary course of business.

"Headquarters": the principal executive offices of the Company located at 500
West Main Street, Louisville, Kentucky 40202.

"Hedge Agreement" means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

"HMO": a health maintenance organization doing business as such (or required to
qualify or to be licensed as such) under HMO Regulations.

"HMO Regulation": all laws, regulations, directives and administrative orders
applicable under federal or state law specific to health maintenance
organizations and any regulations, orders and directives promulgated or issued
pursuant thereto.

"HMO Regulator": any Person charged with the administration, oversight or
enforcement of an HMO Regulation.

"HMO Subsidiary": any Subsidiary of the Company that is now or hereafter an HMO.

"Indebtedness": of a Person, at a particular date, the sum (without duplication)
at such date of (a) all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services or which is evidenced by a
note, bond, debenture or similar instrument, (b) all obligations of such Person
under Financing Leases, (c) all obligations of such Person in respect of letters
of credit, acceptances, or similar obligations issued or created for the account
of such Person in excess of $1,000,000, (d) all liabilities secured by any Lien
on any property owned by the Company or any Subsidiary even though such Person
has not assumed or otherwise become liable for the payment thereof, (e) the
amount of any Synthetic Lease Obligations of such Person, (f) all Guarantee
Obligations relating to any of the foregoing in excess of $1,000,000, and (g)
for purposes of subsection 8.1(e) only, all obligations of such Person in
respect of Interest Rate Protection Agreements.

"Insolvency" or "Insolvent": at any particular time, a Multiemployer Plan which
is insolvent within the meaning of Section 4245 of ERISA.

"Insurance Regulation": any law, regulation, rule, directive or order applicable
and specific to an insurance company.

"Insurance Regulator": any Person charged with the administration, oversight or
enforcement of any Insurance Regulation.

"Insurance Subsidiary": any Subsidiary of the Company that is now or hereafter
doing business (or required to qualify or to be licensed) under Insurance
Regulations.

"Interest Payment Date": (a) as to any Alternate Base Rate Loan, the last day of
each March, June, September and December, commencing on the first of such days
to occur after Alternate Base Rate Loans are made or Eurodollar Loans are
converted to Alternate Base Rate Loans and the final maturity date of such RFC
Loan, (b) as to any Eurodollar Loan in respect of which the Company has selected
an Interest Period of one, two or three months, the last day of such Interest
Period, (c) as to any Eurodollar Loan in respect of which the Company has
selected a longer Interest Period than the periods described in clause (b), each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and (d) with respect to any CP Rate Loan, the related
Settlement Date with respect thereto.

"Interest Period": with respect to any Eurodollar Loans:

     (i)  initially, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurodollar Loans and ending one, two,
three or six months thereafter (or, with the consent of all the Banks, nine or
twelve months thereafter), as selected by the Company in its notice of borrowing
as provided in subsection 2.1(b) or its notice of conversion as provided in
subsection 2.6(b), as the case may be; and

     (ii)  thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loans and ending one,
two, three or six months thereafter (or, with the consent of all the Banks, nine
or twelve months thereafter), as selected by the Company by irrevocable notice
to the Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect to such Eurodollar Loans;

provided

that, all of the foregoing provisions relating to Interest Periods are subject
to the following:



     (1)  if any Interest Period pertaining to a Eurodollar Loan would otherwise
end on a day which is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

     (2)  if the Company shall fail to give notice as provided above, the
Company shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected Eurodollar Loan;

     (3)  any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;

     (4)  any interest period pertaining to a Eurodollar Loan that would
otherwise end after the Termination Date shall end on the Termination Date;

     (5)  the Company shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
RFC Loan.

"Interest Rate Protection Agreement": any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement to or under which the Company or any of its
Subsidiaries is a party or a beneficiary on the date hereof or becomes a party
or a beneficiary after the date hereof.

"Jacksonville Facility": the offices of the Company located at 76 South Laura
Street, Jacksonville, Florida.

"Lender Affiliate": (a) any Affiliate of any Bank, (b) any Person that is
administered or managed by any Bank and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Bank
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such Bank
or by an Affiliate of such Bank or investment advisor.

"Leverage Ratio": at the last day of any full fiscal quarter of the Company, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding on
such date to (b) Consolidated EBITDA for the period of four fiscal quarters of
the Company ended on such day.

"Lexington": Lexington Parker Capital Company, LLC, a Delaware limited liability
company.

"Lexington Credit Agreement": the Credit Agreement dated as of December 12,
2000, among RFC, Lexington and the other lenders, as amended, restated,
supplemented or otherwise modified.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement that has the same practical
effect as any of the foregoing (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing).

"Liquidity Agreement": the Liquidity Agreement, dated as of October 11, 2001,
among RFC, the liquidity institutions from time to time party thereto and
JPMorgan Chase Bank as Administrative Agent, as the same has been and may be
amended, supplemented and modified from time to time.

"Loan Documents": this Agreement and the Notes.

"Margin Stock": as defined in Regulation U.

"Margin Stock Collateral": all Margin Stock (other than Portfolio Margin Stock)
of the Company and its Subsidiaries by which the RFC Loans are deemed
"indirectly secured" within the meaning of Regulation U.

"Material Adverse Effect": any material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the rights and remedies of
the Banks with respect to the Company and its Subsidiaries under any of the Loan
Documents.

"Multiemployer Plan": a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Non-U.S. Bank": as defined in subsection 2.14(b).

"Note": as defined in subsection 2.2(e).

"Other Collateral": all assets of the Company and its Subsidiaries (other than
Margin Stock) by which the RFC Loans are deemed "indirectly secured" within the
meaning of Regulation U.

"Participants": as defined in subsection 9.6(b).

"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Person": an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

"Plan": at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Control Group Person is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Portfolio Margin Stock": Margin Stock held by Insurance Subsidiaries or HMO
Subsidiaries as portfolio investments, as to which the restrictions of Section 6
shall not apply.

"Pricing Grid": the Pricing Grid set forth in Schedule II.

"Program Fee Letter": the letter dated as of October 3, 2001 between the Agent,
the Company and RFC, as the same may from time to time be amended, modified or
otherwise supplemented.

"Purchasing Banks": as defined in subsection 9.6(d).

"Reference Banks": JPMorgan Chase Bank, Citibank N.A. and Bank of America, N.A..

"Register": as defined in subsection 9.6(e).

"Regulation T": Regulation T of the Board of Governors of the Federal Reserve
System.

"Regulation U": Regulation U of the Board of Governors of the Federal Reserve
System.

"Regulation X": Regulation X of the Board of Governors of the Federal Reserve
System.

"Reorganization": with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

"Reportable Event": any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .22, .23, .25, .27 or .28 of PBGC Reg. Section 4043.

"Required Banks": (a) during the Facility Period, Banks whose Commitment
Percentages aggregate at least 51% and (b) after the Facility Amount has been
reduced to zero, Banks whose outstanding Bank Funded Loans represent in the
aggregate at least 51% of all outstanding Bank Funded Loans.

"Requirement of Law": as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

"Responsible Officer": the chief executive officer, the chief operating officer,
the president, any executive or senior vice president or vice president of the
Company, the chief financial officer, treasurer or controller of the Company.

"RFC Facility Amount": means $265,000,000, as such amount may be reduced from
time to time as provided in subsection 2.4(d).

"RFC Loans": all loans made by any of RFC and/or the Banks hereunder.

"RFC Obligations": as defined in subsection 7.1.

"Riverview Square": the office building of the Company located at 201 West Main
Street, Louisville, Kentucky 40202.

"Section 2.1(c) Election": as defined in subsection 2.1(c).

"Settlement Date": for any CP Rate Loan, one or all of the first five Business
Days of the month following the month in which the Borrowing Date for such RFC
Loan occurs as specified in a notice to the Agent from RFC or any other Business
Day agreeable to the Company and RFC.

"Settlement Period": as defined in the definition of "CP Cost of Funds".

"Significant Subsidiary": means, at any particular time, any Subsidiary of the
Company that would be a "significant subsidiary" of the Company within the
meaning of Rule 1-02 under Regulation S-X promulgated by the Securities and
Exchange Commission.

"Single Employer Plan": any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

"Solvent": with respect to any Person (or group of Persons) on a particular
date, that on such date (i) the fair value of the property of such Person (or
group of Persons) is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person (or group of
Persons), (ii) the present fair salable value of the assets of such Person (or
group of Persons) is not less than the amount that will be required to pay the
probable liability of such Person (or group of Persons) on its debts as they
become absolute and matured, (iii) such Person (or group of Persons) is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
(or group of Persons) does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's (or group of Person's) ability
to pay as such debts and liabilities mature, (v) such Person (or group of
Persons) is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Person's (or group of
Person's) property (after giving effect to any engagement in such business or
transaction) would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person
(or group of Persons) is engaged and (vi) such Person (or group of Persons) is
solvent under all applicable HMO Regulations and Insurance Regulations. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

"Subsidiary": as to any Person, a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

"Supplemental Fee": as defined in subsection 2.3(a).

"Synthetic Lease": each arrangement, however described, under which the obligor
accounts for its interest in the property covered thereby under GAAP as lessee
of a lease which is not a capital lease under GAAP and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

"Synthetic Lease Interest Components": with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases for such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

"Synthetic Lease Obligation": as to any Person with respect to any Synthetic
Lease at any time of determination, the amount of the liability of such Person
in respect of such Synthetic Lease that would (if such lease was required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP) be required to be capitalized on the balance
sheet of such Person at such time.

"364-Day Facility" means the Amended and Restated 364-Day Revolving Credit
Agreement, dated as of October 2, 2002 among the Company, the several banks and
other financial institutions from time to time party thereto and JPMorgan Chase
Bank, as Agent and CAF Loan Agent thereunder, as the same has been and may be
amended, supplemented and modified from time to time.

"Taxes": as defined in subsection 2.14.

"Termination Date": the date that is 364 days after the Closing Date (or, if
such date is not a Business Day, the next preceding Business Day).

"Transfer Supplement": a Transfer Supplement, substantially in the form of
Exhibit B.

"Type": as to any RFC Loan, its nature as an Alternate Base Rate Loan,
Eurodollar Loan or CP Rate Loan.

"Waterside Building": the real property located at 101 East Main Street,
Louisville, Kentucky 40202, including the building housing insurance claim
processing operations of the Company.

"Waterside Garage": the parking garage of the Company located at 201 North Brook
Street, Louisville, Kentucky 40202.

"Wind-Down Date": the date on which RFC receives a notice from the Agent on or
after a Wind-Down Event has occurred and is continuing.

"Wind-Down Event": any one or more of the following events:

     (1)  An Event of Default has occurred and is continuing;

     (2)  Any Default or Event of Default has occurred and is continuing under
the 364-Day Facility;

     (3)  the Leverage Ratio on the last day of any full fiscal quarter of the
Company ending with any fiscal quarter set forth below is greater than the ratio
set forth opposite such period below:

Fiscal Quarter

Leverage Ratio

September 30, 2002

2.80

December 31, 2002 -
September 30, 2003

2.55

December 31, 2003 -
and thereafter

2.30;

 

     (4)  the ratio of (i) Consolidated EBIT for any period of four consecutive
fiscal quarters of the Company ending with any fiscal quarter set forth below to
(ii) Consolidated Interest Expense during such period, is less than the ratio
set forth opposite such period below:

Fiscal Quarter

Interest Coverage Ratio

September 30, 2002

3.20

December 31, 2002 -
September 30, 2003

3.70

December 31, 2003 -
and thereafter

4.20; or

 

     (5)  The Company's long-term unsecured indebtedness is rated less than BBB-
by S&P and less than Baa3 by Moody's.

"Working Day": any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England.

1.2   Other Definitional Provisions

.   (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.



     (b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Company and its Subsidiaries not defined in subsection 1.1 and
accounting terms partly defined in subsection 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

     (c)  The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

     (d)  The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

SECTION 2.   AMOUNT AND TERMS OF LOANS

2.1   RFC Loans

.   (a)   Subject to the terms and conditions hereof, RFC may, in its sole
discretion, make loans to the Company from time to time during the Facility
Period in an aggregate principal amount at any one time outstanding which does
not exceed the RFC Facility Amount. Subject to the terms and conditions hereof,
the Banks shall make loans pursuant to a Section 2.1(c) Election; provided,
that, after giving effect thereto, the aggregate sum of RFC Loans made by the
Banks pursuant to Section 2.1(c) Elections would not exceed the Facility Amount
less the RFC Facility Amount as reduced pursuant to subsection 2.4(d); provided,
further, that, after giving effect thereto, the sum of the outstanding principal
amount of CP Rate Loans made by RFC and any RFC Loans purchased by the Banks
under the Liquidity Agreement shall not exceed the RFC Facility Amount.
Notwithstanding anything herein, the aggregate principal amount of outstanding
RFC Loans shall not exceed the Facility Amount. During the Facility Period the
Company may use the Facility Amount by borrowing, prepaying the RFC Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The RFC Loans held by RFC will be CP Rate Loans. RFC Loans
purchased from RFC by the Banks pursuant to the Liquidity Agreement, may be (i)
Eurodollar Loans, (ii) Alternate Base Rate Loans or (iii) a combination thereof,
as determined by the Company and notified to the Agent in accordance with
subsection 2.6. Eurodollar Loans shall be maintained by each Bank at its
Eurodollar Lending Office, and Alternate Base Rate Loans shall be maintained by
each Bank at its Domestic Lending Office. Notwithstanding anything to the
contrary set forth herein, nothing in this Agreement shall be construed as a
commitment by RFC to make RFC Loans to the Company.



     (b)  The Company may request a borrowing from RFC hereunder during the
Facility Period on any Business Day other than an Excluded Day; provided that
the Company shall give RFC and the Agent irrevocable notice (which notice must
be received by RFC prior to 3:00 P.M., New York City time one Business Day prior
to the requested Borrowing Date) specifying (A) the amount to be borrowed and
(B) the requested Borrowing Date (which shall not be an Excluded Day); provided,
that if such notice is not received prior to such deadline, RFC will use its
best efforts given prevailing market conditions to fund the CP Rate Loan on the
requested Borrowing Date; provided, further, that at no time shall the sum of
any requested borrowing or borrowings pursuant to this subsection 2.1(b) and
subsection 2.1(c) exceed the Available Facility Amount. Each borrowing hereunder
shall be in an aggregate principal amount equal to $10,000,000 or a whole
multiple of $1,000,000 in excess thereof. RFC shall notify the Company and the
Agent by 11:30 A.M., New York City time, on the requested Borrowing Date if it
does not intend to make the requested RFC Loan. If RFC decides to make the
requested RFC Loan, RFC will make the amount thereof available to the Agent for
the account of the Company at the office of the Agent set forth in subsection
9.2 prior to the close of business, New York City time, on the Borrowing Date
requested by the Company in funds immediately available to the Agent. The
proceeds of such RFC Loan will then be promptly made available to the Company by
the Agent at such office of the Agent by crediting the account of the Company on
the books of such office with the aggregate of the amounts made available to the
Agent by RFC.

     (c)  The Company may elect to make a borrowing (such election, a "Section
2.1(c) Election") from the Banks hereunder during the Facility Period on any
Working Day if the borrowing is of Eurodollar Loans or on any Business Day if
the borrowing is of Alternate Base Rate Loans; provided that the Company shall
give the Agent irrevocable notice (which notice must be received by the Agent
(i) prior to 11:30 A.M., New York City time three Working Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, and (ii) prior to
12:00 P.M., New York City time, on the requested Borrowing Date, in the case of
Alternate Base Rate Loans), specifying (A) the amount to be borrowed, (B) the
requested Borrowing Date, (C) whether such Loans are to be Eurodollar Loans,
Alternate Base Rate Loans, or a combination thereof, and (D) if the borrowing is
to be entirely or partly of Eurodollar Loans, the length of the Interest Period
therefor; provided, further, that at no time shall the sum of any requested
borrowing or borrowings pursuant to subsection 2.1(b) and this subsection 2.1(c)
exceed the Available Facility Amount. Each borrowing hereunder shall be in an
aggregate principal amount equal to $10,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of such notice from the Company, the
Agent shall promptly notify each Bank thereof. Each Bank will make the amount of
its pro rata share of each borrowing pursuant to a Section 2.1(c) Election
available to the Agent for the account of the Company at the office of the Agent
set forth in subsection 9.2 prior to the close of business, New York City time,
on such date in funds immediately available to the Agent. The proceeds of such
RFC Loan will then be promptly made available to the Company by the Agent at
such office of the Agent by crediting the account of the Company on the books of
such office with the aggregate of the amounts made available to the Agent by
Banks.

2.2   Repayment of RFC Loans; Evidence of Debt

.   (a)  The Company hereby unconditionally promises to pay to RFC or the Agent
for the account of the Banks, as the case may be, the then unpaid principal
amount of each RFC Loan, except CP Rate Loans, on the Termination Date (or such
earlier date on which the RFC Loans become due and payable pursuant hereto). The
Company hereby further agrees to pay interest on the unpaid principal amount of
the RFC Loans from time to time outstanding from the date hereof until payment
in full thereof at the rates per annum, and on the dates, set forth in
subsection 2.7. The unpaid principal amount of each CP Rate Loan will be due and
payable on the applicable Settlement Dates and the Termination Date.



     (b)  Each of RFC and each Bank shall maintain for its own account in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Company to RFC or such Bank, as the case may be, resulting
from each RFC Loan from time to time held by it, including the amounts of
principal and interest payable and paid to RFC or to such Bank from time to time
under this Agreement.

     (c)  The Agent shall maintain the Register pursuant to subsection 9.6(d),
and a subaccount therein for RFC and each Bank, in which shall be recorded (i)
(A) the amount of each RFC Loan made hereunder, the Type thereof and each
Interest Period, if applicable, thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to RFC
and to each Bank hereunder and (iii) both the amount of any sum received by the
Agent hereunder from the Company and RFC's and each Bank's share thereof.

     (d)  The entries made in the Register and the accounts of RFC maintained
pursuant to subsection 2.2(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of RFC, any Bank or the Agent to maintain the Register or any such account, or
any error therein, shall not in any manner affect the obligation of the Company
to repay (with applicable interest) the RFC Loans in accordance with the terms
of this Agreement.

     (e)  The Company agrees that, upon the request to the Agent by any Bank
that holds any RFC Loans after the Facility Period has expired, the Company will
execute and deliver to such Bank a promissory note of the Company evidencing
such loans substantially in the form of Exhibit A with appropriate insertions as
to payee, date and principal amount (a "Note").

2.3   Fees

.   (a)  If a Wind-Down Event occurs after the Cross-Over Funding Date, the
Company shall pay to the Agent, for the account of the Banks, a supplemental fee
calculated as set forth below; provided that such fee shall not be payable if
the Company has terminated this Agreement and repaid all outstanding RFC Loans
and all other amounts owing hereunder prior to the occurrence of such Wind-Down
Event. The supplemental fee is the sum, for each day from the Cross-Over Funding
Date to but excluding the date on which such Wind-Down Event occurs, of an
amount equal to the product of the outstanding face amount of commercial paper
allocable by the CP Issuer to the funding of the RFC Loans on such day and the
margin applicable to Eurodollar Loans hereunder on such day divided by 360.
"Cross-Over Funding Date" is the first day on or after the Closing Date on which
the Company's long-term unsecured indebtedness is rated less than BBB- by S&P or
less than Baa3 by Moody's. Such fee shall be payable on the fifth Business Day
following the date of such Wind-Down Event.



     (b)  The Company agrees to pay to the Agent the other fees in the amounts,
and on the dates, agreed to by the Company and the Agent in the Program Fee
Letter. The Agent will distribute to the Banks their respective portions of
upfront fees paid by the Company to the Agent, as agreed between the Agent and
each Bank.

2.4   Termination or Changes to Facility Amount or RFC Facility Amount

.   (a)  The Company shall have the right, upon not less than five Business
Days' notice to the Agent and to RFC, from time to time, to reduce by an equal
amount each of the Facility Amount and the RFC Facility Amount, provided that no
such reduction shall be effective if, after giving effect thereto and to any
prepayments of the RFC Loans made on the effective date thereof (including by
way of converting such RFC Loans to Loans under the 364-Day Facility), the then
outstanding principal amount of the CP Rate Loans and the outstanding principal
amount of any RFC Loans purchased by the Banks under the Liquidity Agreement
would exceed the RFC Facility Amount or the outstanding principal amount of the
RFC Loans would exceed the Facility Amount. Any such reduction shall be in an
amount of $10,000,000 or a whole multiple of $1,000,000 in excess thereof, and
shall reduce permanently the amount of the Facility Amount and the RFC Facility
Amount.



     (b)  The Facility Amount shall be reduced to zero automatically on the date
specified in subsection 2.5(b).

     (c)  This Agreement shall terminate on the date on which the Facility
Amount has been reduced to zero and all amounts owing hereunder to RFC, the
Banks and the Agent have been paid in full.

     (d)  The RFC Facility Amount shall be decreased by RFC Loans made by the
Banks pursuant to a Section 2.1(c) Election and increased by the repayment of
any such loans, in each case, upon written notice from the Administrative Agent
to RFC (which notice the Administrative Agent shall promptly provide to RFC upon
such event); provided, that no such reduction shall be effective if, after
giving effect thereto and to any prepayments of the RFC Loans made on the
effective date thereof (including by way of converting such RFC Loans to Loans
under the 364-Day Facility), the then outstanding principal amount of the CP
Rate Loans and the outstanding principal amount of any RFC Loans purchased by
the Banks under the Liquidity Agreement would exceed the RFC Facility Amount or
the outstanding principal amount of the RFC Loans would exceed the Facility
Amount.

2.5   Prepayments

.   (a)  The Company may at any time and from time to time, prepay the RFC
Loans, in whole or in part, without premium or penalty (subject to the
provisions of subsection 2.15), upon at least three Business Days' in the case
of Eurodollar Loans, upon at least two Business Days' in the case of CP Rate
Loans and upon at least one Business Day in the case of Alternate Base Rate
Loans, irrevocable notice to the Agent and RFC specifying the date and amount of
prepayment and whether the prepayment is of CP Rate Loans, Eurodollar Loans or
Alternate Base Rate Loans or a combination thereof, and if of a combination
thereof, the amount of prepayment allocable to each. Upon receipt of such notice
the Agent shall promptly notify RFC and, if applicable, each Bank thereof. If
such notice is given, the payment amount specified in such notice shall be due
and payable on the date specified therein, together with accrued interest to
such date and amounts that are owing under subsection 2.15, on the amount
prepaid. Partial prepayments shall be in an aggregate principal amount of
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and may only be
made if, after giving effect thereto, subsection 2.6(d) shall not have been
contravened.



     (b)  The Company shall prepay all outstanding RFC Loans, together with all
accrued interest thereon and any amounts due pursuant to subsection 2.15 on the
date that is 30 days after the date on which a Wind-Down Event occurs.

2.6   Conversion Options; Minimum Amount of RFC Loans.

   (a)  CP Rate Loans may not be converted into RFC Loans of another Type except
in accordance with this subsection 2.6(a), it being understood that only RFC
Loans acquired by the Banks under the Liquidity Agreement may be maintained as
Eurodollar Loans or Alternate Base Rate Loans hereunder. Immediately upon the
consummation of a Purchase (as defined in and pursuant to the Liquidity
Agreement) by a Bank, the amount thereof (other than the amount of such Purchase
attributable to Yield (as defined in the Liquidity Agreement)), shall be
automatically converted (without regard to any conditions precedent thereto)
into an Alternate Base Rate Loan of such Bank. Any portion of such Purchase
constituting Yield shall be due and payable to the Banks as accrued interest on
the next Settlement Date applicable to the related CP Rate Loan purchased by
such Bank and shall accrue interest from the date of such Purchase until paid in
full at the rate applicable to Alternate Base Rate Loans.



     (b)  The Company may elect from time to time to convert Eurodollar Loans to
Alternate Base Rate Loans by giving the Agent at least two Business Days' prior
irrevocable notice of such election (given before 10:00 A.M., New York City
time, on the date on which such notice is required). The Company may elect from
time to time to convert Alternate Base Rate Loans to Eurodollar Loans by giving
the Agent at least three Working Days' prior irrevocable notice of such election
(given before 11:30 A.M., New York City time, on the date on which such notice
is required). Upon receipt of such notice, the Agent shall promptly notify each
Bank thereof. Promptly following the date on which such conversion is being made
each Bank shall take such action as is necessary to transfer its portion of such
RFC Loans to its Domestic Lending Office or its Eurodollar Lending Office, as
applicable. All or any part of outstanding Eurodollar Loans and Alternate Base
Rate Loans may be converted as provided herein, provided that, unless the
Required Banks otherwise agree, (i) no RFC Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing, (ii)
partial conversions shall be in an aggregate principal amount of $5,000,000 or a
whole multiple thereof, and (iii) any such conversion may only be made if, after
giving effect thereto, subsection 2.6(d) shall not have been contravened.

     (c)  Any Eurodollar Loans may be continued as such upon the expiration of
an Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in subsection 2.6(b); provided that, unless the
Required Banks otherwise agree, no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing, but shall be automatically
converted to an Alternate Base Rate Loan on the last day of the then current
Interest Period with respect thereto. The Agent shall notify the Banks promptly
that such automatic conversion contemplated by this subsection 2.6(c) will
occur.

     (d)  All borrowings, conversions, payments, prepayments and selection of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the RFC Loans comprising any Eurodollar Tranche shall not be less than
$10,000,000. At no time shall there be more than 10 Eurodollar Tranches.

2.7   Interest Rate and Payment Dates for RFC Loans

.   (a)  The Eurodollar Loans comprising each Eurodollar Tranche shall bear
interest for each day during each Interest Period with respect thereto on the
unpaid principal amount thereof at a rate per annum equal to the Eurodollar Rate
plus the Applicable Margin.



     (b)  Alternate Base Rate Loans shall bear interest for each day from and
including the date thereof on the unpaid principal amount thereof at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

     (c)  CP Rate Loans shall bear interest for each Settlement Period relating
thereto at the CP Rate applicable to such Settlement Period.

     (d)  If all or a portion of the (i) principal amount of any RFC Loans, (ii)
any interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
2% above the Alternate Base Rate, and any overdue interest or other amount
payable hereunder shall bear interest at a rate per annum which is 2% above the
Alternate Base Rate, in each case from the date of such non-payment until paid
in full (after as well as before judgment). If all or a portion of the principal
amount of any RFC Loans shall not be paid when due (whether at stated maturity,
by acceleration or otherwise), each Eurodollar Loan shall, unless the Required
Banks otherwise agree, be converted to an Alternate Base Rate Loan at the end of
the last Interest Period with respect thereto.

     (e)  Interest shall be payable in arrears on each Interest Payment Date.

2.8   Computation of Interest and Fees

.   (a)  Interest in respect of Alternate Base Rate Loans shall be calculated on
the basis of a (i) 365-day (or 366-day, as the case may be) year for the actual
days elapsed when such Alternate Base Rate Loans are based on the Prime Rate,
and (ii) a 360-day year for the actual days elapsed when based on the Base CD
Rate or the Federal Funds Effective Rate. All other interest and fees payable
hereunder shall be calculated on the basis of a 360-day year for the actual days
elapsed. The Agent shall as soon as practicable notify the Company and the Banks
of each determination of a Eurodollar Rate. Any change in the interest rate on a
RFC Loan resulting from a change in the Alternate Base Rate or the Applicable
Margin or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change in the Alternate Base Rate
is announced, such Applicable Margin changes as provided herein or such change
in the Eurocurrency Reserve Requirements shall become effective, as the case may
be. The Agent shall as soon as practicable notify the Company and the Banks of
the effective date and the amount of each such change.



     (b)  Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement or of the CP Rate by RFC shall be conclusive and
binding on the Company and the Banks in the absence of manifest error. The Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Agent in determining any interest rate pursuant to
subsection 2.7(a).

     (c)  If any Reference Bank's Commitment shall terminate (otherwise than on
termination of all the Commitments), or its RFC Loans shall be assigned for any
reason whatsoever, such Reference Bank shall thereupon cease to be a Reference
Bank, and if, as a result of the foregoing, there shall only be one Reference
Bank remaining, then the Agent (after consultation with the Company and the
Banks) shall, by notice to the Company and the Banks, designate another Bank as
a Reference Bank so that there shall at all times be at least two Reference
Banks.

     (d)  Each Reference Bank shall use its best efforts to furnish quotations
of rates to the Agent as contemplated hereby. If any of the Reference Banks
shall be unable or otherwise fails to supply such rates to the Agent upon its
request, the rate of interest shall be determined on the basis of the quotations
of the remaining Reference Banks or Reference Bank.

2.9   Inability to Determine Interest Rate

.   (a)  In the event that:



     (i)  the Agent shall have determined in its reasonable judgment (which
determination shall be conclusive and binding upon the Company) that, by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
requested Interest Period;

     (ii)  only one of the Reference Banks is able to obtain bids for its Dollar
deposits for such Interest Period in the manner contemplated by the term
"Eurodollar Rate"; or

     (iii)  the Agent shall have received notice prior to the first day of such
Interest Period from Banks constituting the Required Banks that the interest
rate determined pursuant to subsection 2.7(a) for such Interest Period does not
accurately reflect the cost to such Banks (as conclusively certified by such
Banks) of making or maintaining their affected RFC Loans during such Interest
Period;

with respect to (A) proposed RFC Loans that the Company has requested the Banks
make as Eurodollar Loans, (B) Eurodollar Loans that will result from the
requested conversion of Alternate Base Rate Loans into Eurodollar Loans or (C)
the continuation of Eurodollar Loans beyond the expiration of the then current
Interest Period with respect thereto, the Agent shall forthwith give facsimile
or telephonic notice of such determination to the Company and the Banks at least
one day prior to, as the case may be, the requested Borrowing Date for such
Eurodollar Loans, the conversion date of such Eurodollar Loans or the last day
of such Interest Period. If such notice is given (x) any requested Eurodollar
Loans shall be made as Alternate Base Rate Loans, (y) any Alternate Base Rate
Loans that were to have been converted to Eurodollar Loans shall be continued as
Alternate Base Rate Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then current Interest Period with respect
thereto, to Alternate Base Rate Loans. Until the Agent has withdrawn such
notice, the Company shall not have the right to convert Alternate Base Rate
Loans to Eurodollar Loans. The Agent shall withdraw such notice upon its
determination that the event or events which gave rise to such notice no longer
exist.

2.10   Pro Rata Borrowings and Payments

.   (a)  Each borrowing by the Company of RFC Loans pursuant to subsection
2.1(c) shall be made ratably from the Banks in accordance with their Commitment
Percentages.



     (b)  If the Company pays less than the amount of interest due hereunder on
any date, the Agent shall distribute such interest to RFC and each Bank based on
the ratio that the amount of such interest then due and owing to RFC or such
Bank bears to the amount then due and owing to RFC and all Banks.

     (c)  Each payment (including each prepayment) by the Company on account of
principal of the RFC Loans shall be made first to the payment in full of RFC
Loans held by RFC and then to the payment in full of RFC Loans held by the
Banks, pro rata according to the respective outstanding principal amounts of
such RFC Loans then held by the Banks.

     (d)  All payments (including prepayments) to be made by the Company on
account of principal, interest and fees shall be made without set-off or
counterclaim and shall be made to RFC or the Agent, for the account the Banks,
as the case may be, at RFC's or the Agent's office set forth in subsection 9.2,
as applicable, in lawful money of the United States of America and in
immediately available funds. The Agent shall distribute any such payments it
receives to the Banks promptly upon receipt in like funds as received. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. Any amount received by RFC later than
11:00 A.M., New York City time, on a Business Day will be deemed to have been
received on the following Business Day and such amount shall continue to accrue
interest at the applicable rate until the next Business Day.

     (e)  Unless the Agent shall have been notified in writing by any Bank prior
to a Borrowing Date that such Bank will not make the amount which would
constitute its Commitment Percentage of the borrowing of RFC Loans pursuant to
subsection 2.1(c) on such date available to the Agent, the Agent may assume that
such Bank has made such amount available to the Agent on such Borrowing Date,
and the Agent may, in reliance upon such assumption, make available to the
Company a corresponding amount. If such amount is made available to the Agent on
a date after such Borrowing Date, such Bank shall pay to the Agent on demand an
amount equal to the product of (i) the daily average Federal Funds Effective
Rate during such period as quoted by the Agent, times (ii) the amount of such
Bank's Commitment Percentage of such borrowing, times (iii) a fraction the
numerator of which is the number of days that elapse from and including such
Borrowing Date to the date on which such Bank's Commitment Percentage of such
borrowing shall have become immediately available to the Agent and the
denominator of which is 360. A certificate of the Agent submitted to any Bank
with respect to any amounts owing under this subsection 2.10(e) shall be
conclusive, absent manifest error. If such Bank's Commitment Percentage of such
borrowing is not in fact made available to the Agent by such Bank within three
Business Days of such Borrowing Date, the Agent shall be entitled to recover
such amount with interest thereon at the rate per annum applicable to Alternate
Base Rate Loans hereunder, on demand, from the Company.

2.11   Illegality

.   Notwithstanding any other provisions herein, if after the date hereof the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the Bank shall, within
30 Working Days after it becomes aware of such fact, notify the Company, through
the Agent, of such fact, (b) the commitment of such Bank hereunder to make
Eurodollar Loans or to convert Alternate Base Rate Loans to Eurodollar Loans
shall forthwith be cancelled and (c) such Bank's RFC Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to Alternate Base
Rate Loans on the respective last days of the then current Interest Periods for
such RFC Loans or within such earlier period as required by law. Each Bank shall
take such action as may be reasonably available to it without material legal or
financial disadvantage (including changing its Eurodollar Lending Office) to
prevent the adoption of or any change in any such Requirement of Law from
becoming applicable to it.



2.12   Requirements of Law

.   (a)   If after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Bank with any request or directive (whether or not having the force of
law) after the date hereof from any central bank or other Governmental
Authority:



     (i)  shall subject any Bank to any tax of any kind whatsoever (other than a
withholding tax) with respect to this Agreement, any Note, or any Eurodollar
Loans held by it, or change the basis of taxation of payments to such Bank of
principal, facility fee, interest or any other amount payable hereunder in
respect of RFC Loans (except for changes in the rate of tax on the overall net
income of such Bank);

     (ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Bank which are not otherwise included in the determination of the Eurodollar
Rate hereunder; or

     (iii)  shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
any amount which such Bank reasonably deems to be material, of making, renewing
or maintaining advances or extensions of credit or to reduce any amount
receivable hereunder, in each case, in respect thereof, then, in any such case,
the Company shall promptly pay such Bank, upon its demand, any additional
amounts necessary to compensate such Bank for such additional cost or reduced
amount receivable; provided, however, that notwithstanding anything contained in
this subsection 2.12(a) to the contrary, such Bank shall not be entitled to
receive any amounts pursuant to this subsection 2.12(a) that it is also entitled
to pursuant to subsection 2.14(a). If a Bank becomes entitled to claim any
additional amounts pursuant to this subsection 2.12(a), it shall, within 30
Business Days after it becomes aware of such fact, notify the Company, through
the Agent, of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Bank, through the Agent, to the Company shall be
conclusive in the absence of manifest error. Each Bank shall take such action as
may be reasonably available to it without legal or financial disadvantage
(including changing its Eurodollar Lending Office) to prevent any such
Requirement of Law or change from becoming applicable to it. This covenant shall
survive the termination of this Agreement and payment of the outstanding RFC
Loans and all other amounts payable hereunder.

     (b)  In the event that after the date hereof a Bank is required to maintain
reserves of the type contemplated by the definition of "Eurocurrency Reserve
Requirements", such Bank may require the Company to pay, promptly after
receiving notice of the amount due, additional interest on the related
Eurodollar Loan of such Bank at a rate per annum determined by such Bank up to
but not exceeding the excess of (i) (A) the applicable Eurodollar Rate divided
by (B) one minus the Eurocurrency Reserve Requirements over (ii) the applicable
Eurodollar Rate. Any Bank wishing to require payment of any such additional
interest on account of any of its Eurodollar Loans shall notify the Company no
more than 30 Working Days after each date on which interest is payable on such
Eurodollar Loan of the amount then due it under this subsection 2.12(b), in
which case such additional interest on such Eurodollar Loan shall be payable to
such Bank at the place indicated in such notice. Each such notification shall be
accompanied by such information as the Company may reasonably request.

2.13   Capital Adequacy

.    If any Bank shall have determined that after the date hereof the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank with any request or directive after the date
hereof regarding capital adequacy (whether or not having the force of law) from
any central bank or Governmental Authority, does or shall have the effect of
reducing the rate of return on such Bank's or such corporation's capital as a
consequence of its obligations hereunder or its obligations under the Liquidity
Agreement to a level below that which such Bank or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank's or such corporation's policies with respect to capital adequacy) by
an amount which is reasonably deemed by such Bank to be material, then from time
to time, promptly after submission by such Bank, through the Agent, to the
Company of a written request therefor (such request shall include details
reasonably sufficient to establish the basis for such additional amounts payable
and shall be submitted to the Company within 30 Working Days after it becomes
aware of such fact), the Company shall promptly pay to such Bank such additional
amount or amounts as will compensate such Bank for such reduction. The
agreements in this subsection 2.13 shall survive the termination of this
Agreement, the Liquidity Agreement and payment of the RFC Loans and the Notes
and all other amounts payable hereunder.



2.14   Taxes

.   (a)   All payments made by the Company under this Agreement shall be made
free and clear of, and without reduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority excluding, in the
case of the Agent, RFC (and its beneficial owners) and each Bank, net income and
franchise taxes imposed on the Agent, RFC (or its beneficial owners) or such
Bank by the jurisdiction under the laws of which the Agent, RFC (or its
beneficial owners) or such Bank is organized or any political subdivision or
taxing authority thereof or therein, or by any jurisdiction in which such Bank's
Domestic Lending Office or Eurodollar Lending Office, as the case may be, is
located or any political subdivision or taxing authority thereof or therein (all
such non-excluded taxes, levies, imposts, deductions, charges or withholdings
being hereinafter called "Taxes"). If any Taxes are required to be withheld from
any amounts payable to the Agent, RFC or any Bank hereunder or under the Notes,
the amounts so payable to the Agent, RFC or such Bank shall be increased to the
extent necessary to yield to the Agent, RFC or such Bank (after payment of all
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement and the Notes. Whenever any Taxes are
payable by the Company, as promptly as possible thereafter, the Company shall
send to the Agent for its own account or for the account of RFC or such Bank, as
the case may be, a certified copy of any original official receipt that is
received by the Company showing payment thereof (or, if no official receipt is
received by the Company, a statement of the Company indicating payment thereof).
If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, the Company shall indemnify the Agent, RFC and the Banks
for any incremental taxes, interest or penalties that may become payable by the
Agent, RFC or any Bank as a result of any such failure, except to the extent
such failure is attributable to a failure by a Non-U.S. Bank to comply with the
form delivery and notice requirements of paragraph (b) below or a breach of the
representations contained in paragraph (d) below.



     (b)  Each of the Agent, RFC and each Bank (or Transferee) that, is not a
citizen or resident of the United States of America, a corporation, partnership
or other entity created or organized in or under the laws of the United States
of America (or any jurisdiction thereof), or any estate or trust that is subject
to federal income taxation regardless of the source of its income (in each case,
a "Non-U.S. Bank") shall deliver to the Company and the Agent (or, in the case
of a Participant, to the Bank from which the related participation shall have
been purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN
or Form W-8ECI, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Bank claiming complete
exemption from U.S. federal withholding tax on all payments by the Company under
this Agreement. Such forms shall be delivered by each Non-U.S. Bank on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Bank shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Company at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Company (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this paragraph, a Non-U.S. Bank shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Bank is not legally able
to deliver, provided, however, that in the event that the failure to be able to
deliver such form is not attributable to a change in law, the Company shall be
relieved of the obligation to make additional payments under subsection 2.14(a)
above.

     (c)  The agreements in subsection 2.14 shall survive the termination of
this Agreement and the payment of the RFC Loans and all other amounts payable
hereunder.

     (d)  RFC represents that it is solely owned by a domestic partnership
within the meaning of Code Section 7701(a)(30)(B) as of the Closing Date, and
that it will remain solely owned by a domestic partnership within the meaning of
Code Section 7701(a)(30)(B) or a domestic corporation within the meaning of Code
Section 7701(a)(30)(C).

2.15   Indemnity

.    The Company agrees to indemnify RFC and each Bank and to hold RFC and each
Bank harmless from any loss or expense (other than any loss of anticipated
margin or profit) which RFC or such Bank may sustain or incur as a consequence
of (a) default by the Company in payment when due of the principal amount of or
interest on CP Rate Loans by RFC or any Eurodollar Loans of such Bank, (b)
default by the Company in making a borrowing or conversion after the Company has
given a notice of borrowing in accordance with subsection 2.1(b) or a notice of
continuation or conversion pursuant to subsection 2.6, (c) default by the
Company in making any prepayment after the Company has given a notice in
accordance with subsection 2.6 or (d) the making of (i) a prepayment of a
Eurodollar Loan on a day which is not the last day of an Interest Period with
respect and/or (ii) a prepayment of principal of a CP Rate Loan in an amount
that is excess of the principal amount of Allocated Commercial Paper that is
maturing on such prepayment date ("CP Excess Amount"), including, without
limitation, in respect of Eurodollar Loans, any such loss or expense arising
from the reemployment of funds obtained by it to maintain its Eurodollar Loans
hereunder or from fees payable to terminate the deposits from which such funds
were obtained and in respect of CP Rate Loans, CP Breakage Costs. Any Bank
claiming any amount under this subsection 2.15 shall provide calculations, in
reasonable detail, of the amount of its loss or expense. This covenant shall
survive termination of this Agreement and payment of the outstanding RFC Loans
and all other amounts payable hereunder.



2.16   Application of Proceeds of RFC Loans

.    Subject to the provisions of the following sentence, the Company may use
the proceeds of the RFC Loans for any lawful general corporate purpose,
including acquisitions. The Company will not, directly or indirectly, apply any
part of the proceeds of any such RFC Loan for the purpose of "purchasing" or
"carrying" any Margin Stock within the respective meanings of each of the quoted
terms under Regulation U, or to refund any indebtedness incurred for such
purpose, provided that the Company may use the proceeds of RFC Loans for such
purposes, if such usage does not violate Regulation U as now and from time to
time hereafter in effect.



2.17   Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances

.   (a)   Any Bank claiming any additional amounts payable pursuant to
subsections 2.12, 2.13 or 2.14 or exercising its rights under subsection 2.11,
shall, in accordance with the respective provisions thereof, provide notice to
the Company and the Agent. Such notice to the Company and the Agent shall
include details reasonably sufficient to establish the basis for such additional
amounts payable or the rights to be exercised by the Bank.



     (b)  Any Bank claiming any additional amounts payable pursuant to
subsections 2.12, 2.13 or 2.14 or exercising its rights under subsection 2.11,
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document requested by the Company or to change the
jurisdiction of its applicable lending office if the making of such filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the reasonable determination of such Bank, be
otherwise disadvantageous in any material respect to such Bank.

     (c)  In the event that the Company shall be required to make any additional
payments to any Bank pursuant to subsections 2.12, 2.13 or 2.14 or any Bank
shall exercise its rights under subsection 2.11, the Company shall have the
right at its own expense, upon notice to such Bank and the Agent, to require
such Bank to transfer and to assign without recourse (in accordance with and
subject to the terms of subsection 10.6) all its interest, rights and
obligations under this Agreement to another financial institution (including any
Bank) acceptable to the Agent and RFC (which approval shall not be unreasonably
withheld) which shall assume such obligations; provided that (i) no such
assignment shall conflict with any Requirement of Law and (ii) such assuming
financial institution shall pay to such Bank in immediately available funds on
the date of such assignment the outstanding principal amount of the RFC Loans
held by such Bank together with accrued interest thereon and all other amounts
accrued for its account or owed to it hereunder, including, but not limited to
additional amounts payable under subsections 2.11, 2.12, 2.13 or 2.14.

2.18   Regulation U

.   (a)   If at any time the Company shall use the proceeds of any RFC Loans for
the purpose of "purchasing" or "carrying" any Margin Stock within the respective
meanings of each of the quoted terms under Regulation U, or to refund any
indebtedness incurred for such purpose, and, after giving effect to such
purchase or refund, more than 25% of the value (determined in accordance with
Regulation U) of the assets subject to the restrictions of Section 7 would be
represented by Margin Stock, the Company shall give notice thereof to the Agent,
RFC and the Banks, and thereafter the RFC Loans made by each Bank shall at all
times be treated for purposes of Regulation U as two separate extensions of
credit (the "A Credit" and the "B Credit" of such Bank and, collectively, the "A
Credits" and the "B Credits"), as follows:



     (i)  the aggregate amount of the A Credit of RFC or such Bank shall be an
amount equal to such RFC or such Bank's pro rata share (based on the amount of
its Commitment Percentage) of the maximum loan value (as determined in
accordance with Regulation U), of all Margin Stock Collateral; and

     (ii)  the aggregate amount of the B Credit of RFC or such Bank shall be an
amount equal to RFC or such Bank's pro rata share (based on the amount of its
Commitment Percentage) of all RFC Loans outstanding hereunder minus such Bank's
A Credit.

In the event that any Margin Stock Collateral is acquired or sold, the amount of
the A Credit of such Bank shall be adjusted (if necessary), to the extent
necessary by prepayment, to an amount equal to such Bank's pro rata share (based
on the amount of its Commitment Percentage) of the maximum loan value
(determined in accordance with Regulation U) as of the date of such acquisition
or sale) of the Margin Stock Collateral immediately after giving effect to such
acquisition or sale. Nothing contained in this subsection 2.18 shall be deemed
to permit any sale of Margin Stock Collateral in violation of any other
provisions of this Agreement.

     (b)  Each Bank will maintain its records to identify the A Credit of such
Bank and the B Credit of such Bank, and, solely for the purposes of complying
with Regulation U, the A and B Credits shall be treated as separate extensions
of credit. Each Bank hereby represents and warrants that the loan value of the
Other Collateral is sufficient for such Bank to lend its pro rata share of the B
Credit.

     (c)  The benefits of the indirect security in Margin Stock Collateral
created by any provisions of this Agreement shall be allocated first to the
benefit and security of the payment of the principal of and interest on the A
Credits of the Banks and of all other amounts payable by the Company under this
Agreement in connection with the A Credits (collectively, the "A Credit
Amounts") and second, only after the payment in full of the A Credit Amounts, to
the benefit and security of the payment of the principal of and interest on the
B Credits of the Banks and of all other amounts payable by the Company under
this Agreement in connection with the B Credits (collectively, the "B Credit
Amounts"). The benefits of the indirect security in Other Collateral created by
any provisions of this Agreement, shall be allocated first to the benefit and
security of the payment of the B Credit Amounts and second, only after the
payment in full of the B Credit Amounts, to the benefit and security of the
payment of the A Credit Amounts.

     (d)  The Company shall furnish to each Bank at the time of each acquisition
and sale of Margin Stock Collateral such information and documents as the Agent
or such Bank may require to determine the A and B Credits, and at any time and
from time to time, such other information and documents as the Agent or such
Bank may reasonably require to determine compliance with Regulation U.

     (e)  Each Bank shall be responsible for its own compliance with and
administration of the provisions of this subsection 2.18 and Regulation U, and
the Agent shall have no responsibility for any determinations or allocations
made or to be made by any Bank as required by such provisions.

2.19     Purchase and Termination

.   If (x) a Wind-Down Event has occurred, or (y) at any time when all of the
RFC Loans are held by the Banks or no CP Rate Loans are outstanding, or (z) on
or after the tenth Business Day immediately preceding the Termination Date, the
Company may deliver a notice (the "CP Termination Notice") to the Administrative
Agent, RFC and the CP Issuer. Upon delivery of a CP Termination Notice and in
the case of (x) and (z) of the preceding sentence, RFC shall take such action as
set forth in subsection 4.13 of the Liquidity Agreement. The Company agrees to
pay any amounts owing under subsection 2.15 in connection with any such
purchase. Upon the delivery of the CP Termination Notice and, in the case of (x)
and (z) of the first sentence of this subsection 2.19, payment of such amounts
as may be due RFC pursuant to subsection 4.13 of the Liquidity Agreement, the
Company shall convert the outstanding amount of such RFC Loans into loans under
the 364-Day Facility in accordance with subsection 2.1(d) thereof. Upon such
conversion the Facility Amount shall be zero.



2.20     Additional Fee Payable to Downgraded Banks

.   If a Bank funds a Downgrade Deposit under the Liquidity Agreement, then the
Company shall pay to the Agent, for the account of such Bank, on the amount of
such Downgrade Deposit from time to time, an amount per annum equal to the
Applicable Margin with respect to Eurodollar Loans as an additional fee
hereunder. Such fee shall be payable by the Company in arrears on the last day
of each month, commencing on the first of such days to occur after such Bank
funds its Downgrade Deposit and on the Termination Date.



SECTION 3.   REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

3.1   Corporate Existence; Compliance with Law

.    Each of the Company and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law, including, without limitation, HMO Regulations and
Insurance Regulations, except to the extent that the failure to be so qualified
or to comply therewith would not have a Material Adverse Effect.



3.2   No Legal Obstacle to Agreement; Enforceability

.   Neither the execution and delivery of any Loan Document, nor the making by
the Company of any borrowings hereunder, nor the consummation of any transaction
herein or therein referred to or contemplated hereby or thereby nor the
fulfillment of the terms hereof or thereof or of any agreement or instrument
referred to in this Agreement, has constituted or resulted in or will constitute
or result in a breach of any Requirement of Law, including without limitation,
HMO Regulations and Insurance Regulations, or any Contractual Obligation of the
Company or any of its Subsidiaries, or result in the creation under any
agreement or instrument of any security interest, lien, charge or encumbrance
upon any of the assets of the Company or any of its Subsidiaries. No approval,
authorization or other action by any Governmental Authority, including, without
limitation, HMO Regulators and Insurance Regulators, or any other Person is
required to be obtained by the Company or any of its Subsidiaries in connection
with the execution, delivery and performance of this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, or the making of
any borrowing by the Company hereunder. This Agreement has been, and each other
Loan Document will be, duly executed and delivered on behalf of the Company.
This Agreement constitutes, and each other Loan Document when executed and
delivered will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



3.3   Litigation

.    Except as disclosed in the Company's Annual Report on Form 10-K for its
fiscal year ended December 31, 2001 and the Company's Quarterly Reports on Form
10-Q for its fiscal quarters ended March 31, 2002 and June 30, 2002 filed with
the Securities and Exchange Commission and previously distributed to the Banks,
as of the date hereof, there is no litigation, at law or in equity, or any
proceeding before any federal, state, provincial or municipal board or other
governmental or administrative agency, including without limitation, HMO
Regulators and Insurance Regulators, pending or to the knowledge of the Company
threatened which, after giving effect to any applicable insurance, could
reasonably be expected to have a Material Adverse Effect or which seeks to
enjoin the consummation of any of the transactions contemplated by this
Agreement or any other Loan Document, and no judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency, including without limitation, HMO Regulators and
Insurance Regulators, has been issued against the Company or any Subsidiary
which has, or may involve, a material risk of a Material Adverse Effect. The
Company does not believe that the final resolution of the matters disclosed in
its Annual Report on Form 10-K for its fiscal year ended December 31, 2001 and
the Company's Quarterly Reports on Form 10-Q for its fiscal quarters ended March
31, 2002 and June 30, 2002 filed with the Securities and Exchange Commission and
previously distributed to the Banks, will have a Material Adverse Effect.



3.4   Disclosure

.    Neither this Agreement nor any agreement, document, certificate or
statement furnished to the Banks by the Company in connection herewith
(including, without limitation, the information relating to the Company and its
Subsidiaries included in the Confidential Information Memorandum dated September
2002 delivered in connection with the syndication of the credit facilities
hereunder) contains any untrue statement of material fact or, taken as a whole
together with all other information furnished to the Banks by the Company, omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading. All pro forma financial statements made
available to the Banks have been prepared in good faith based upon reasonable
assumptions. There is no fact known to the Company which materially adversely
affects or in the future could reasonably be expected to materially adversely
affect the business, operations, affairs or condition of the Company and its
Subsidiaries on a consolidated basis, except to the extent that they may be
affected by future general economic conditions.



3.5   Defaults

.    Neither the Company nor any of its Subsidiaries is in default under or with
respect to any Requirement of Law or Contractual Obligation in any respect which
has had, or may have, a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.



3.6   Financial Condition

.    The Company has furnished to the Agent and each Bank copies of the
following:



     (a)  The Annual Report of the Company on Form 10-K for the fiscal year
ended December 31, 2001; and

     (b)  the Quarterly Reports of the Company on Form 10-Q for the fiscal
quarters ended March 31, 2002 and June 30, 2002.

The financial statements included therein, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein). As of the date of
such financial statements, neither the Company nor any of its Subsidiaries had
any known contingent liabilities of any significant amount which in accordance
with GAAP are required to be referred to in said financial statements or in the
notes thereto which could reasonably be expected to have a Material Adverse
Effect. During the period from December 31, 2001 to and including the date
hereof, there has been no sale, transfer or other disposition by the Company or
any of its consolidated Subsidiaries of any asset reflected on the balance sheet
referred to above that would have been a material part of its business or
property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Company and its consolidated
Subsidiaries at December 31, 2001 other than as disclosed in Schedule VI.

3.7   Changes in Condition

.    Since December 31, 2001, there has been no development or event nor any
prospective development or event, which has had, or could reasonably be expected
to have, a Material Adverse Effect.



3.8   Assets

.    The Company and each Subsidiary have good and marketable title to all
material assets carried on their books and reflected in the financial statements
referred to in subsection 4.6 or furnished pursuant to subsection 6.4, except
for assets held on Financing Leases or purchased subject to security devices
providing for retention of title in the vendor, and except for assets disposed
of as permitted by this Agreement.



3.9   Tax Returns

.    The Company and each of its Subsidiaries have filed all tax returns which
are required to be filed and have paid, or made adequate provision for the
payment of, all taxes which have or may become due pursuant to said returns or
to assessments received. All federal tax returns of the Company and its
Subsidiaries through their fiscal years ended in 1999 have been audited by the
Internal Revenue Service or are not subject to such audit by virtue of the
expiration of the applicable period of limitations, and the results of such
audits are fully reflected in the balance sheets referred to in subsection 3.6.
The Company knows of no material additional assessments since said date for
which adequate reserves have not been established.



3.10   Contracts, etc

.    Attached hereto as Schedule III is a statement of outstanding Indebtedness
of the Company and its Subsidiaries for borrowed money in excess of $2,000,000
as of the date set forth therein, and a complete and correct list of all
agreements, contracts, indentures, instruments, documents and amendments thereto
to which the Company or any Subsidiary is a party or by which it is bound
pursuant to which any such Indebtedness of the Company and its Subsidiaries is
outstanding on the date hereof. Said Schedule III also includes a complete and
correct list of all such Indebtedness of the Company and its Subsidiaries
outstanding on the date indicated in respect of Guarantee Obligations in excess
of $2,000,000 and letters of credit in excess of $2,000,000, and there have been
no increases in such Indebtedness since said date other than as permitted by
this Agreement.



3.11   Subsidiaries

.    As of the date hereof, the Company has only the Subsidiaries set forth in
Schedule IV, all of the outstanding capital stock of each of which is duly
authorized, validly issued, fully paid and nonassessable and owned as set forth
in said Schedule IV. Schedule IV indicates all Subsidiaries of the Company which
are not Wholly-Owned Subsidiaries and the percentage ownership of the Company
and its Subsidiaries in each such Subsidiary. The capital stock and securities
owned by the Company and its Subsidiaries in each of the Company's Subsidiaries
are owned free and clear of any mortgage, pledge, lien, encumbrance, charge or
restriction on the transfer thereof other than restrictions on transfer imposed
by applicable securities laws and restrictions, liens and encumbrances
outstanding on the date hereof and listed in said Schedule IV.



3.12   Burdensome Obligations

.    Neither the Company nor any Subsidiary is a party to or bound by any
agreement, deed, lease or other instrument, or subject to any charter, by-law or
other corporate restriction which, in the reasonable opinion of the management
thereof, is so unusual or burdensome as to in the foreseeable future have a
Material Adverse Effect. The Company does not presently anticipate that future
expenditures of the Company and its Subsidiaries needed to meet the provisions
of any federal or state statutes, orders, rules or regulations will be so
burdensome as to have a Material Adverse Effect.



3.13   Pension Plans

.    Each Plan maintained by the Company, any Subsidiary or any Control Group
Person or to which any of them makes or will make contributions is in material
compliance with the applicable provisions of ERISA and the Code. Neither the
Company nor any Subsidiary nor any Control Group Person maintains, contributes
to or participates in any Plan that is a "defined benefit plan" as defined in
ERISA. Neither the Company, any Subsidiary, nor any Control Group Person has
since August 31, 1987 maintained, contributed to or participated in any
Multiemployer Plan, with respect to which a complete withdrawal would result in
any withdrawal liability. The Company and its Subsidiaries have met all of the
funding standards applicable to all Plans that are not Multiemployer Plans, and
there exists no event or condition which would permit the institution of
proceedings to terminate any Plan that is not a Multiemployer Plan. The current
value of the benefits guaranteed under Title IV of ERISA of each Plan that is
not a Multiemployer Plan does not exceed the current value of such Plan's assets
allocable to such benefits.



3.14   Environmental and Public and Employee Health and Safety Matters

.    The Company and each Subsidiary has complied with all applicable Federal,
state, and other laws, rules and regulations relating to environmental pollution
or to environmental regulation or control or to public or employee health or
safety, except to the extent that the failure to so comply would not be
reasonably likely to result in a Material Adverse Effect. The Company's and the
Subsidiaries' facilities do not contain, and have not previously contained, any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants regulated under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other applicable law relating to
environmental pollution or public or employee health and safety, in violation of
any such law, or any rules or regulations promulgated pursuant thereto, except
for violations that would not be reasonably likely to result in a Material
Adverse Effect. The Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that would be
reasonably likely to result in a Material Adverse Effect.



3.15   Federal Regulations

.    No part of the proceeds of any RFC Loans will be used in any transaction or
for any purpose which violates the provisions of Regulations T, U or X as now
and from time to time hereafter in effect. If requested by any Bank or the
Agent, the Company will furnish to the Agent and each Bank a statement to the
foregoing effect in conformity with the requirements of Form FR U-1 or Form FR
G-3 referred to in Regulation U.



3.16   Investment Company Act; Other Regulations

.    The Company is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended. Except as set forth in Schedule VII, the Company is not subject to
regulation under any Federal or State statute or regulation (other than
Regulation X) which limits its ability to incur Indebtedness.



3.17   Solvency

.    Each of the Company, and the Company and its Subsidiaries taken as a whole,
is Solvent.



3.18   Casualties

.    Neither the businesses nor the properties of the Company or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other material labor dispute, drought, storm, hail, earthquake, embargo, act of
God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to have a Material Adverse Effect.



3.19   Business Activity

.    Except as set forth in Schedule VIII, neither the Company nor any of its
Subsidiaries is engaged in any line of business that is not related to the
healthcare industry other than the sale of life insurance in connection with the
sale of medical insurance or other healthcare services, sale of long term care
insurance, or any business or activity which is immaterial to the Company and
its Subsidiaries on a consolidated basis.



3.20   Purpose of RFC Loans

.    The proceeds of the RFC Loans shall be used to finance any lawful general
corporate purpose, including acquisitions, provided that no part of the proceeds
of any RFC Loans will be used in any transaction or for any purpose which
violates the provisions of Regulation U as now and from time to time hereafter
in effect.



SECTION 4.   CONDITIONS

4.1   Conditions to the Closing Date

.    The Company will not request the initial RFC Loan hereunder unless the
Company has satisfied the following conditions:



     (a)  Loan Documents.   The Agent shall have received this Agreement and the
Liquidity Agreement, executed and delivered by a duly authorized officers of
each of the parties thereto.

     (b)  Legal Opinions.  The Agent shall have received, with a copy for each
Bank, opinions rendered by (i) the assistant general counsel of the Company,
substantially in the form of Exhibit D-1, and (ii) Fried, Frank, Harris, Shriver
& Jacobson, counsel to the Company, substantially in the form of Exhibit D-2.

     (c)  Closing Certificate.  The Agent shall have received, with a copy for
each Bank, a Closing Certificate, substantially in the form of Exhibit C and
dated the Closing Date, executed by a Responsible Officer of the Company.

     (d)  Legality, etc.  The consummation of the transactions contemplated
hereby shall not contravene, violate or conflict with any Requirement of Law
including, without limitation, HMO Regulations and Insurance Regulations, and
all necessary consents, approvals and authorizations of any Governmental
Authority or any Person to or of such consummation shall have been obtained and
shall be in full force and effect.

     (e)  Fees.   The Agent shall have received the fees to be received on the
Closing Date referred to in subsection 2.3(b).

     (f)  Corporate Proceedings.   The Agent shall have received a copy of the
resolutions, in form and substance reasonably satisfactory to the Agent, of the
Board of Directors of the Company authorizing (i) the execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents, and (ii)
the borrowings contemplated hereunder, certified by the Secretary or an
Assistant Secretary of the Company as of the Closing Date, which certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded and shall be in form and substance reasonably
satisfactory to the Agent.

     (g)  Corporate Documents.   The Agent shall have received true and complete
copies of the certificate of incorporation and by-laws of the Company, certified
as of the Closing Date as complete and correct copies thereof by the Secretary
or an Assistant Secretary of the Company.

     (h)  No Material Litigation.   Except as previously disclosed to the Agent
pursuant to subsection 3.3, no litigation, inquiry, investigation, injunction or
restraining order (including any proposed statute, rule or regulation) shall be
pending, entered or threatened which, in the reasonable judgment of the Required
Banks, could reasonably be expected to have a Material Adverse Effect.

     (i)  Incumbency Certificate.   The Agent shall have received a certificate
of the Secretary or an Assistant Secretary of the Company, dated the Closing
Date, as to the incumbency and signature of the officers of the Company
executing each Loan Document and any certificate or other document to be
delivered by it pursuant hereto and thereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary.

     (j)  Good Standing Certificates.   The Agent shall have received copies of
certificates dated as of a recent date from the Secretary of State or other
appropriate authority of such jurisdiction, evidencing the good standing of the
Company in its jurisdiction of incorporation and in Kentucky.

     (k)  No Change.   There shall not have occurred any change, or event, and
the Agent shall not have become aware of any previously undisclosed information
regarding the Company and its Subsidiaries, which in each case in the reasonable
judgment of the Required Banks, could reasonably be expected to have a Material
Adverse Effect.

     (l)  Conditions under 364-Day Facility. On or prior to the Closing Date,
all conditions to the funding of the initial loans under the 364-Day Facility
shall have been satisfied and the Agent shall have received a certificate of a
Responsible Officer of the Company to such effect.

4.2     Conditions to Each Loan

.   The Company will not request any RFC Loan hereunder unless the Company has
satisfied the following conditions:



     (a)  Representations and Warranties.   Each of the representations and
warranties made by the Company and its Subsidiaries in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date.

     (b)  No Default.   No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the RFC Loans requested to
be made on such date.

     (c)  Additional Matters.   All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Agent, and the Agent
shall have received such other documents, instruments, legal opinions or other
items of information reasonably requested by it, including, without limitation,
copies of any debt instruments, security agreements or other material contracts
to which the Company may be a party in respect of any aspect or consequence of
the transactions contemplated hereby or thereby as it shall reasonably request.

     (d)  Regulations.   In the case of any RFC Loan the proceeds of which will
be used, in whole or in part, to finance an acquisition, such acquisition shall
be in full compliance with all applicable requirements of law, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System.

     (e)  Governmental, Third Party Approvals.   In the case of any RFC Loan the
proceeds of which will be used, in whole or in part, to finance an acquisition,
all necessary governmental and regulatory approvals, and all third party
approvals the failure to obtain which would result in the acceleration of
indebtedness unless such indebtedness is paid when due, in connection with such
acquisition or in connection with this Agreement shall have been obtained and
remain in effect, and all applicable waiting periods with respect to antitrust
matters shall have expired without any action being taken by any competent
authority which restrains such acquisition.

     (f)  No Restraints.   In the case of any RFC Loan the proceeds of which
will be used, in whole or in part, to finance an acquisition, there shall exist
no judgment, order, injunction or other restraint which would prevent the
consummation of such acquisition.

     (g)  Form FR U-1; Form FR G-3.   In the case of any RFC Loan the proceeds
of which will be used, in whole or in part, to purchase or carry Margin Stock,
the Company shall have executed and delivered to the Agent and each Bank a
statement on Form FR U-1 referred to in Regulation U or, if applicable, Form FR
G-3 referred to in Regulation U, showing compliance with Regulation U after
giving effect to such RFC Loan.

     (h)  Legal Opinion.   In the case of any RFC Loan the proceeds of which
will be used, in whole or in part, to purchase or carry Margin Stock, the Agent
shall have received a written legal opinion of Fried, Frank, Harris, Shriver &
Jacobson, counsel to the Company, or such other counsel reasonably acceptable to
the Agent, to the effect that such RFC Loan and the Company's use of the
proceeds thereof does not violate Regulation U or Regulation X.

     (i)  Liquidity Agreement.   With respect to any requested RFC Loans that
are CP Rate Loans only, the Liquidity Agreement is in full force and effect and
no default has occurred and is continuing thereunder or would result from such
requested RFC Loans.

     (j)  Wind-Down Event.   No Wind-Down Event has occurred and is continuing
or would result from the requested RFC Loan.

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such extension of credit that the
conditions contained in this subsection 4.2 have been satisfied.

SECTION 5.   AFFIRMATIVE COVENANTS

The Company hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Note remains outstanding and unpaid or any
other amount is owing to RFC, any Bank or the Agent hereunder, the Company shall
and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

5.1   Taxes, Indebtedness, etc

.    Duly pay, discharge or otherwise satisfy, or cause to be paid, discharged
or otherwise satisfied, before the same shall become in arrears, all taxes,
assessments, levies and other governmental charges imposed upon such corporation
and its properties, sales and activities, or any part thereof, or upon the
income or profits therefrom; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company or the Subsidiary in question shall have set aside on its books
appropriate reserves in conformity with GAAP with respect thereto. Each of the
Company and its Subsidiaries will promptly pay when due, or in conformance with
customary trade terms, all other Indebtedness, liabilities and other obligations
of whatever nature incident to its operations; provided, however, that any such
Indebtedness, liability or obligation need not be paid if the validity or amount
thereof shall currently be contested in good faith and if the Company or the
Subsidiary in question shall have set aside on its books appropriate reserves in
conformity with GAAP with respect thereto.



5.2   Maintenance of Properties; Maintenance of Existence

.    Keep its material properties in good repair, working order and condition
and will comply at all times with the provisions of all material leases and
other material agreements to which it is a party so as to prevent any material
loss or forfeiture thereof or thereunder unless compliance therewith is being
contested in good faith by appropriate proceedings and if the Company or the
Subsidiary in question shall have set aside on its books appropriate reserves in
conformity with GAAP with respect thereto; and in the case of the Company or any
Subsidiary of the Company while such Person remains a Subsidiary, will do all
things necessary to preserve, renew and keep in full force and effect and in
good standing its corporate existence and all rights, privileges and franchises
necessary to continue such businesses.



5.3   Insurance

.    Maintain or cause to be maintained, with financially sound and reputable
insurers including any Subsidiary which is engaged in the business of providing
insurance protection, insurance (including, without limitation, public liability
insurance, business interruption insurance, reinsurance for medical claims and
professional liability insurance against claims for malpractice) with respect to
its material properties and business and the properties and business of its
Subsidiaries in at least such amounts and against at least such risks as are
customarily carried under similar circumstances by other corporations engaged in
the same or a similar business; and furnish to the Agent, upon written request,
full information as to the insurance carried. Such insurance may be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, and the Company may self-insure against such
loss or damage, provided that adequate insurance reserves are maintained in
connection with such self-insurance.



5.4   Financial Statements

.    The Company will and will cause each of its Subsidiaries to maintain a
standard modern system of accounting in which full, true and correct entries
will be made of all dealings or transactions in relation to its business and
affairs in accordance with GAAP consistently applied, and will furnish (or make
available via the IntraLinks website) the following to the Agent (if not
provided via IntraLinks, in duplicate if so requested):



     (a)  Annual Statements.   As soon as available, and in any event within 100
days after the end of each fiscal year, the consolidated balance sheet as at the
end of each fiscal year and consolidated statements of profit and loss and of
retained earnings for such fiscal year of the Company and its Subsidiaries,
together with comparative consolidated figures for the next preceding fiscal
year, accompanied by reports or certificates of PricewaterhouseCoopers, or, if
they cease to be the auditors of the Company, of other independent public
accountants of national standing and reputation, to the effect that such balance
sheet and statements were prepared in accordance with GAAP consistently applied
and fairly present the financial position of the Company and its Subsidiaries as
at the end of such fiscal year and the results of their operations and changes
in financial position for the year then ended and the statement of such
accountants and of the treasurer of the Company that such said accountants and
treasurer have caused the provisions of this Agreement to be reviewed and that
nothing has come to their attention to lead them to believe that any Default
exists hereunder or, if such is not the case, specifying such Default or
possible Default and the nature thereof. In addition, such financial statements
shall be accompanied by a certificate of the treasurer of the Company containing
computations showing compliance with subsections 6.1, 6.2, 6.3 and 6.5.

     (b)  Quarterly Statements.   As soon as available, and in any event within
55 days after the close of each of the first three fiscal quarters of the
Company and its Subsidiaries in each year, consolidated balance sheets as at the
end of such fiscal quarter and consolidated profit and loss and retained
earnings statements for the portion of the fiscal year then ended, of the
Company and its Subsidiaries, together with computations showing compliance with
subsections 6.1, 6.2, 6.3 and 6.5, accompanied by a certificate of the treasurer
of the Company that such statements and computations have been properly prepared
in accordance with GAAP, consistently applied, and fairly present the financial
position of the Company and its Subsidiaries as at the end of such fiscal
quarter and the results of their operations and changes in financial position
for such quarter and for the portion of the fiscal year then ended, subject to
normal audit and year-end adjustments, and to the further effect that he has
caused the provisions of this Agreement and all other agreements to which the
Company or any of its Subsidiaries is a party and which relate to Indebtedness
to be reviewed, and has no knowledge that any Default has occurred under this
Agreement or under any such other agreement, or, if said treasurer has such
knowledge, specifying such Default and the nature thereof.

     (c)  ERISA Reports.   The Company will furnish the Agent with copies of any
request for waiver of the funding standards or extension of the amortization
periods required by Sections 303 and 304 of ERISA or Section 412 of the Code
promptly after any such request is submitted by the Company to the Department of
Labor or the Internal Revenue Service, as the case may be. Promptly after a
Reportable Event occurs, or the Company or any of its Subsidiaries receives
notice that the PBGC or any Control Group Person has instituted or intends to
institute proceedings to terminate any pension or other Plan, or prior to the
Plan administrator's terminating such Plan pursuant to Section 4041 of ERISA,
the Company will notify the Agent and will furnish to the Agent a copy of any
notice of such Reportable Event which is required to be filed with the PBGC, or
any notice delivered by the PBGC evidencing its institution of such proceedings
or its intent to institute such proceedings, or any notice to the PBGC that a
Plan is to be terminated, as the case may be. The Company will promptly notify
the Agent upon learning of the occurrence of any of the following events with
respect to any Plan which is a Multiemployer Plan: a partial or complete
withdrawal from any Plan which may result in the incurrence by the Company or
any of is Subsidiaries of withdrawal liability in excess of $1,000,000 under
Subtitle E of Title IV of ERISA, or of the termination, insolvency or
reorganization status of any Plan under such Subtitle E which may result in
liability to the Company or any of its Subsidiaries in excess of $1,000,000. In
the event of such a withdrawal, upon the request of the Agent, the Company will
promptly provide information with respect to the scope and extent of such
liability, to the best of the Company's knowledge.

5.5    Certificates; Other Information

.   Furnish (or make available via the IntraLinks website) to the Agent:



     (a)  within five Business Days after the same are sent, copies of all
financial statements and reports which the Company sends to its stockholders,
and within five Business Days after the same are filed, copies of all financial
statements and reports which the Company may make to, or file with, the
Securities and Exchange Commission;

     (b)  not later than thirty days prior to the end of each fiscal year of the
Company, a schedule of the Company's insurance coverage and such supplemental
schedules with respect thereto as the Agent may from time to time reasonably
request;

     (c)  within five Business Days after the consummation of a transaction
described in subsection 6.4(c) or (d) or subsection 6.5(f) which, in each case,
involves a Significant Subsidiary or assets which, if they constituted a
separate Subsidiary, would constitute a Significant Subsidiary, a certificate of
the treasurer or chief financial officer of the Company demonstrating pro forma
compliance with the financial covenants in this Agreement after giving effect to
such transaction; and

     (d)  promptly, such additional financial and other information as the Agent
may from time to time reasonably request.

5.6   Compliance with ERISA

.   Each of the Company and its Subsidiaries will meet, and will cause all
Control Group Persons to meet, all minimum funding requirements applicable to
any Plan imposed by ERISA or the Code (without giving effect to any waivers of
such requirements or extensions of the related amortization periods which may be
granted), and will at all times comply, and will cause all Control Group Persons
to comply, in all material respects with the provisions of ERISA and the Code
which are applicable to the Plans. At no time shall the aggregate actual and
contingent liabilities of the Company under Sections 4062, 4063, 4064 and other
provisions of ERISA (calculated as if the 30% of collective net worth amount
referred to in Section 4062(b)(1)(A)(i)(II) of ERISA exceeded the actual total
amount of unfunded guaranteed benefits referred to in Section
4062(B)(1)(A)(i)(I) of ERISA) with respect to all Plans (and all other pension
plans to which the Company, any Subsidiary, or any Control Group Person made
contributions prior to such time) exceed $5,000,000. Neither the Company nor its
Subsidiaries will permit any event or condition to exist which could permit any
Plan which is not a Multiemployer Plan to be terminated under circumstances
which would cause the lien provided for in Section 4068 of ERISA to attach to
the assets of the Company or any of its Subsidiaries.



5.7   Compliance with Laws

.   Comply with all Contractual Obligations and Requirements of Law (including,
without limitation, the HMO Regulations, Insurance Regulations, Regulation X and
laws relating to the protection of the environment), except where the failure to
comply therewith could not, in the aggregate, have a Material Adverse Effect.



5.8     Inspection of Property; Books and Records; Discussions.   Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP, all Requirements of Law, including but not limited to, HMO
Regulations and Insurance Regulations, and the terms hereof shall be made of all
dealings and transactions in relation to its business and activities; and
permit, upon reasonable notice, representatives of any Bank to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Company and its Subsidiaries with officers and employees of the Company
and its Subsidiaries and with its independent certified public accountants.

5.9   Notices

.   Promptly give notice to the Agent and to RFC of:



     (a)  the occurrence of any Default, Event of Default or Wind-Down Event;

     (b)  any (i) default or event of default under any Contractual Obligation
of the Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which exists at any time between the Company or any of its
Subsidiaries and any Governmental Authority (including, without limitation, HMO
Regulators and Insurance Regulators), which in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

     (c)  the commencement of any litigation or proceeding or a material
development or material change in any ongoing litigation or proceeding affecting
the Company or any of its Subsidiaries as a result of which commencement,
development or change the Company or one of its Subsidiaries could reasonably be
expected to incur a liability (as a result of an adverse judgment or ruling,
settlement, incurrence of legal fees and expenses or otherwise) of $10,000,000
or more and not covered by insurance or in which material injunctive or similar
relief is sought;

     (d)  the following events, as soon as possible and in any event within 30
days after the Company knows: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, or any withdrawal from, or the
termination, Reorganization or Insolvency of any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the terminating, Reorganization or Insolvency of, any
Plan;

     (e)  a development or event which could reasonably be expected to have a
Material Adverse Effect;

     (f)  the material non-compliance with any Contractual Obligation or
Requirement of Law, including, without limitation, HMO Regulations and Insurance
Regulations, that is not currently being contested in good faith by appropriate
proceedings;

     (g)  the revocation of any material license, permit, authorization,
certificate or, qualification of the Company or any Subsidiary by any
Governmental Authority, including, without limitation, the HMO Regulators and
Insurance Regulators; and

     (h)  any significant change in or material additional restriction placed on
the ability of a Significant Subsidiary to continue business as usual,
including, without limitation, any such restriction prohibiting the payment to
the Company of dividends by any Significant Subsidiary, by any Governmental
Authority, including, without limitation, the HMO Regulators and Insurance
Regulators.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

5.10   Maintenance of Licenses, Etc

.   Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, all licenses, permits, authorizations, certifications and
qualifications (including, without limitation, those qualifications with respect
to solvency and capitalization) required under the HMO Regulations or the
Insurance Regulations in connection with the ownership or operation of HMO's or
insurance companies except were the failure to do so would not result in a
Material Adverse Effect.



5.11   Further Assurances

.   Execute any and all further documents, and take all further action which the
Agent may reasonably request in order to effectuate the transactions
contemplated by the Loan Documents.



SECTION 6.   NEGATIVE COVENANTS

     The Company hereby agrees that, from and after the Closing Date and so long
as the Commitments remain in effect, any Note remains outstanding and unpaid or
any other amount is owing to RFC, any Bank or the Agent hereunder, the Company
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

6.1   Financial Condition Covenants.

   (a)  Maintenance of Net Worth. Permit Consolidated Net Worth at any time to
be less than 75% of its Consolidated Net Worth of the Company and its
consolidated subsidiaries as at March 31, 2001 plus 50% of Consolidated Net
Income for each full fiscal quarter after March 31, 2001 (without any deduction
for any such fiscal quarter in which such Consolidated Net Income is a negative
number).



     (b)  Interest Coverage. Permit the ratio of (i) Consolidated EBIT for any
period of four consecutive fiscal quarters of the Company ending with any fiscal
quarter set forth below to (ii) Consolidated Interest Expense during such
period, to be less than the ratio set forth opposite such period below:



Fiscal Quarter Ending

Interest Coverage Ratio

September 30, 2002

3.00

December 31, 2002 -
September 30, 2003

3.50

December 31, 2003 -
and thereafter

4.00



 

     (c)  Maximum Leverage Ratio. Permit the Leverage Ratio on the last day of
any full fiscal quarter of the Company ending with any fiscal quarter set forth
below to be more than the ratio set forth opposite such period below:



Fiscal Quarter Ending

Leverage Ratio

September 30, 2002

3.00

December 31, 2002 -
September 30, 2003

2.75

December 31, 2003 -
and thereafter

2.50



 

6.2   Limitation on Subsidiary Indebtedness

.   The Company shall not permit any of the Subsidiaries of the Company to
create, incur, assume or suffer to exist any Indebtedness, except:



     (a)  Indebtedness of any Subsidiary to the Company or any other Subsidiary;

     (b)  Indebtedness of a corporation which becomes a Subsidiary after the
date hereof, provided that (i) such indebtedness existed at the time such
corporation became a Subsidiary and was not created in anticipation thereof and
(ii) immediately before and after giving effect to the acquisition of such
corporation by the Company no Default or Event of Default shall have occurred
and be continuing; or

     (c)  additional Indebtedness of Subsidiaries of the Company not exceeding
$125,000,000 in aggregate principal amount at any one time outstanding.

6.3   Limitation on Liens

.   Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:



     (a)  Liens, if any, securing the obligations of the Company under this
Agreement and the Notes;

     (b)  Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;

     (c)  carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

     (d)  pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;

     (e)  deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

     (f)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Subsidiary;

     (g)  Liens in existence on the Closing Date listed on Schedule V, securing
Indebtedness in existence on the Closing Date, provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

     (h)  Liens securing Indebtedness of the Company and its Subsidiaries not
prohibited hereunder incurred to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed 80% of the original purchase price of such
property;

     (i)  Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any other property or assets
after the time such corporation becomes a Subsidiary and (iii) the amount of
Indebtedness secured thereby, if any, is not increased;

     (j)  Liens on the Headquarters, Riverview Square, the Waterside Garage, the
Green Bay Facility, the Jacksonville Facility and the Waterside Building; or

     (k)  Liens not otherwise permitted under this subsection 6.3 securing
obligations in an aggregate amount not exceeding at any time 10% of Consolidated
Net Tangible Assets as at the end of the immediately preceding fiscal quarter of
the Company.

6.4   Limitations on Fundamental Changes

.   Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or make any
material change in its method of conducting business, or purchase or otherwise
acquire all or substantially all of the Capital Stock, or the property, business
or assets, of any other Person (other than any Subsidiary) or any business
division thereof except:



     (a)  any Subsidiary of the Company may be merged or consolidated with or
into the Company (provided that the Company shall be the continuing or surviving
corporation) and any Subsidiary of the Company may be merged or consolidated
with or into any one or more wholly owned Subsidiaries of the Company (provided
that the surviving corporation shall be a wholly owned Subsidiary);

     (b)  the Company may merge into another corporation owned by the Company
for the purpose of causing the Company to be incorporated in a different
jurisdiction;

     (c)  the Company or a wholly owned Subsidiary of the Company may merge with
another corporation, provided that (i) the Company or such wholly owned
Subsidiary (subject to clause (ii)), as the case may be, shall be the continuing
or surviving corporation of such merger, (ii) in the case of a wholly owned
Subsidiary of the Company which is merged into another corporation which is the
continuing or surviving corporation of such merger, the Company shall cause such
continuing or surviving corporation to be a wholly owned Subsidiary of the
Company and (iii) immediately before and after giving effect to such merger no
Default or Event of Default shall have occurred and be continuing; or

     (d)  the Company and its Subsidiaries may purchase or otherwise acquire all
or substantially all of the Capital Stock, or the property, business or assets,
of any other Person, or any business division thereof, so long as no Default or
Event of Default shall have occurred and be continuing.

6.5   Limitation on Sale of Assets

.   Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:



     (a)  obsolete or worn out property disposed of in the ordinary course of
business;

     (b)  the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof;

     (c)  the sale or other disposition of the Headquarters, Riverview Square,
the Waterside Garage, the Green Bay Facility, the Jacksonville Facility and the
Waterside Building;

     (d)  the sale or other disposition of securities held for investment
purposes in the ordinary course of business;

     (e)  any wholly owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company or any other wholly owned Subsidiary of the Company (except to a
Subsidiary referred to in subsection 6.2(b)); or

     (f)  the sale or other disposition of any other property so long as no
Default or Event of Default shall have occurred and be continuing; provided that
the aggregate book value of all assets so sold or disposed of in any period of
twelve consecutive calendar months shall not exceed in the aggregate 12% of the
Consolidated Assets of the Company and its Subsidiaries as on the first day of
such period.

6.6   Limitation on Distributions

.   The Company shall not make any Distribution except that, so long as no
Default exists or would exist after giving effect thereto, the Company may make
a Distribution.



6.7   Transactions with Affiliates

.   Enter into any transaction (unless such transaction or any series of such
transactions is immaterial), including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Company and its Subsidiaries) unless such transaction
is otherwise permitted under this Agreement, is in the ordinary course of the
Company's or such Subsidiary's business and is upon fair and reasonable terms no
less favorable to the Company or such Subsidiary, as the case may be, than it
would obtain in an arm's length transaction.



6.8   Sale and Leaseback

.   Enter into any arrangement with any Person providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be sold or transferred by the Company or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Company or such
Subsidiary, unless such arrangement is upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arm's length transaction between an informed and willing seller or
lessor under no compulsion to sell or lease and an informed and willing buyer or
lessee under no compulsion to buy or lease.



SECTION 7.   DEFAULTS

7.1   Events of Default

.   Upon the occurrence of any of the following events.



     (a)  any default shall be made by the Company in any payment in respect of:
(i) interest on any of the RFC Loans or any fee payable hereunder as the same
shall become due and such default shall continue for a period of five days; or
(ii) any principal of the RFC Loans as the same shall become due, whether at
maturity, by prepayment, by acceleration or otherwise; or

     (b)  any default shall be made by either the Company or any Subsidiary of
the Company in the performance or observance of any of the provisions of
subsections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7 and 6.8; or

     (c)  any default shall be made in the due performance or observance of any
other covenant, agreement or provision to be performed or observed by the
Company under this Agreement, and such default shall not be rectified or cured
within a period of 30 days; or

     (d)  any representation or warranty made or deemed made by the Company
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement shall have been untrue in any material respect on
or as of the date made and the facts or circumstances to which such
representation or warranty relates shall not have been subsequently corrected to
make such representation or warranty no longer incorrect in any material
respect; or

     (e)  any default shall be made in the payment of any item of Indebtedness
of the Company or any Subsidiary, or under the terms of any agreement relating
to any Indebtedness of the Company or any Subsidiary, and such default shall
continue without having been duly cured, waived or consented to, beyond the
period of grace, if any, therein specified; provided, however, that such default
shall not constitute an Event of Default unless the aggregate outstanding
principal amount of such item of Indebtedness and all other items of
Indebtedness of the Company and its Subsidiaries as to which such defaults exist
and have continued without being duly cured, waived or consented to beyond the
respective periods of grace, if any, therein specified exceeds $25,000,000; or

     (f)  either the Company or any Subsidiary shall be involved in financial
difficulties as evidenced:

     (i)  by its commencement of a voluntary case under Title 11 of the United
States Code as from time to time in effect, or by its authorizing, by
appropriate proceedings of its board of directors or other governing body, the
commencement of such a voluntary case;

     (ii)  by the filing against it of a petition commencing an involuntary case
under said Title 11 which shall not have been dismissed within 60 days after the
date on which said petition is filed or by its filing an answer or other
pleading within said 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting or acquiescing in the
relief therein provided;

     (iii)  by the entry of an order for relief in any involuntary case
commenced under said Title 11;

     (iv)  by its seeking relief as a debtor under any applicable law, other
than said Title 11, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or by its consenting to or acquiescing in such relief;

     (v)  by the entry of an order by a court of competent jurisdiction (i)
finding it to be bankrupt or insolvent, (ii) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors, or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of its property; or

     (vi)  by its making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property;
or

     (vii)  the Company or any of its Subsidiaries shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

     (g)  a Change in Control of the Company shall occur;

     (h)  (i) any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Banks, likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Company or any Commonly Controlled Entity shall, or
in the reasonable opinion of the Required Banks is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist, with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could subject the Company or any of its Subsidiaries to
any tax, penalty or other liabilities which in the aggregate could have a
Material Adverse Effect; or

     (i)  one or more judgments or decrees shall be entered against the Company
or any of its Subsidiaries and such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof that (i) involves in the aggregate a liability (not paid or fully
covered by insurance) of $25,000,000 or more, or (ii) could reasonably be
expected to have a Material Adverse Effect; or

     (j)  (i) any material non-compliance by the Company or any Significant
Subsidiary with any term or provision of the HMO Regulations or Insurance
Regulations pertaining to fiscal soundness, solvency or financial condition; or
(ii) the assertion in writing by an HMO Regulator or Insurance Regulator that it
is taking administrative action against the Company or any Significant
Subsidiary to revoke or suspend any contract of insurance, license, permit,
certification, authorization, accreditation or charter or to enforce the fiscal
soundness, solvency or financial provisions or requirements of the HMO
Regulations or Insurance Regulations against any of such entities and the
Company or such Significant Subsidiary shall have been unable to cause such HMO
Regulator or Insurance Regulator to withdraw such written notice within five
Business Days following receipt of such written notice by the Company or such
Significant Subsidiary, in each of clauses (i) and (ii), to the extent such
event will or is reasonably expected to have a Material Adverse Effect; or

     (k)  on or after the Closing Date, (i) for any reason any Loan Document
ceases to be or is not in full force and effect or (ii) the Company shall assert
that any Loan Document has ceased to be or is not in full force and effect;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the Facility
Period shall immediately terminate and the RFC Loans hereunder (with accrued
interest thereon and amounts payable pursuant to subsection 2.15) and all other
amounts owing under this Agreement and the Notes shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Banks, the Agent may, or upon the request of the Required Banks, the Agent
shall, by notice to the Company and to RFC, declare the Facility Period to be
terminated forthwith, whereupon the Facility Period shall immediately terminate;
and (ii) with the consent of the Required Banks, the Agent may, or upon the
request of the Required Banks, the Agent shall, by notice of default to the
Company and to RFC, declare the RFC Loans hereunder (with accrued interest
thereon and amounts payable pursuant to subsection 2.15) and all other amounts
owing under this Agreement (the "RFC Obligations") to be due and payable
forthwith, whereupon the same shall immediately become due and payable.

Except as expressly provided above in this subection, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

7.2   Annulment of Defaults

.   An Event of Default shall not be deemed to be in existence for any purpose
of this Agreement if the Agent, with the consent of or at the direction of the
Required Banks, subject to subsection 9.1, shall have waived such event in
writing or stated in writing that the same has been cured to its reasonable
satisfaction, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any rights of the Agent or the Banks upon the occurrence
thereof.



7.3   Waivers

.   The Company hereby waives to the extent permitted by applicable law (a) all
presentments, demands for performance, notices of nonperformance (except to the
extent required by the provisions hereof), protests, notices of protest and
notices of dishonor in connection with any RFC Loans, (b) any requirement of
diligence or promptness on the part of RFC or any Bank in the enforcement of its
rights under the provisions of this Agreement or any Note, and (c) any and all
notices of every kind and description which may be required to be given by any
statute or rule of law.



7.4   Course of Dealing

.   No course of dealing between the Company and RFC or any Bank shall operate
as a waiver of any of RFC's or the Banks' rights under this Agreement or any
Note. No delay or omission on the part of RFC or any Bank in exercising any
right under this Agreement or any Note or with respect to any of the RFC
Obligations shall operate as a waiver of such right or any other right
hereunder. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion. No waiver or consent shall
be binding upon RFC or any Bank unless it is in writing and signed by the Agent
or RFC and/or such of the Banks as may be required by the provisions of this
Agreement. The making of a RFC Loan during the existence of a Default shall not
constitute a waiver thereof.



SECTION 8.   THE AGENT

8.1   Appointment

.   RFC and each Bank hereby irrevocably designates and appoints JPMorgan Chase
Bank as the Agent of such Person under this Agreement, and each such Person
irrevocably authorizes JPMorgan Chase Bank, as the Agent for such Person, to
take such action on its behalf under the provisions of this Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Agent, as the case may be, by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with RFC or any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Agent.



8.2   Delegation of Duties

.   The Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.



8.3   Exculpatory Provisions

.    Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement (except for its or such Person's own gross negligence or willful
misconduct), or (b) responsible in any manner to RFC or any of the Banks for any
recitals, statements, representations or warranties made by the Company or any
officer thereof contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the Notes or for any failure of the Company to perform its obligations
hereunder. The Agent shall not be under any obligation to RFC or any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Company.



8.4   Reliance by Agent

.   The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent. The Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent. The Agent
shall be fully justified in failing or refusing to take any action under this
Agreement unless it shall first receive such advice or concurrence of RFC and/or
the Required Banks as it deems appropriate or it shall first be indemnified to
its satisfaction by the Banks against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the Notes in accordance with a request of RFC
or the Required Banks, as the case may be, and such request and any action taken
or failure to act pursuant thereto shall be binding upon RFC and all the Banks
and all future holders of the Notes.



8.5   Notice of Default

.   The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Agent has received
notice from RFC, a Bank or the Company referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a "notice of
default". In the event that the Agent receives such a notice, the Agent shall
promptly give notice thereof to RFC and the Banks. The Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Banks; provided that, unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
RFC and the Banks.



8.6   Non-Reliance on Agent and Other Banks

.   Each of RFC and each Bank expressly acknowledges that neither the Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Agent hereinafter taken, including any review of the affairs of the Company,
shall be deemed to constitute any representation or warranty by the Agent to RFC
or to any Bank. Each of RFC and each Bank represents to the Agent that it has,
independently and without reliance upon the Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Company and made its
own decision to make its RFC Loans hereunder and enter into this Agreement. Each
Bank also represents that it will, independently and without reliance upon the
Agent, RFC or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly required to be furnished to the Banks by the Agent hereunder, the
Agent shall not have any duty or responsibility to provide any Bank with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Company which may come
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.



8.7   Indemnification

.   The Banks agree to indemnify the Agent in its capacity as such (to the
extent not reimbursed by the Company and without limiting the obligation of the
Company to do so), ratably according to the respective amounts of their then
existing Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the RFC Loans) be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the Agent
under or in connection with any of the foregoing; provided that no Bank shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent's gross negligence or willful misconduct. The
agreements in this subsection shall survive the payment of the RFC Loans and all
other amounts payable hereunder.



8.8   Agent in Its Individual Capacity

.   The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Company as though the Agent
were not the Agent hereunder. With respect to its RFC Loans held by it and any
Note issued to it, the Agent shall have the same rights and powers under this
Agreement as any Bank and may exercise the same as though it were not the Agent,
and the terms "Bank" and "Banks" shall include the Agent in its individual
capacity.



8.9   Successor Agent

.   The Agent may resign as Agent, upon 10 days' notice to the Banks and RFC. If
the Agent shall resign as Agent under this Agreement, then the Required Banks
shall appoint from among the Banks a successor agent for the Banks which
successor agent shall be approved by the Company and RFC, whereupon such
successor agent shall succeed to the rights, powers and duties of the Agent and
the term "Agent" shall mean such successor agent effective upon its appointment,
and the former Agent's rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Notes. After any retiring
Agent's resignation hereunder as Agent, the provisions of this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement.



SECTION 9.   MISCELLANEOUS

9.1   Amendments and Waivers

.   Neither this Agreement, any Note, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this subsection. With the written consent of the Required Banks and RFC, the
Agent and the Company may, from time to time, enter into written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Agreement or the Notes or changing in any manner the rights of the Banks or
of the Company hereunder or thereunder or waiving, on such terms and conditions
as the Agent may specify in such instrument, any of the requirements of this
Agreement or the Notes or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (a) extend the maturity (whether as stated, by acceleration
or otherwise) of any Note, or reduce the rate or extend the time of payment of
interest thereon, or reduce or extend the payment of any fee payable to the
Banks hereunder, or reduce the principal amount thereof, or amend, modify, waive
any provision of subsection 2.10, in each case without the consent of each Bank
directly affected thereby, or (b) amend, modify or waive any provision of this
subsection 9.1 or reduce the percentage specified in the definition of Required
Banks or consent to the assignment or transfer by the Company of any of its
rights and obligations under this Agreement, in each case without the written
consent of all the Banks, or (c) amend, modify or waive any provision of Section
8 without the written consent of the then Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Banks
and shall be binding upon the Company, the Banks, RFC, the Agent and all future
holders of the Notes. In the case of any waiver, the Company, RFC, the Banks and
the Agent shall be restored to their former position and rights hereunder and
under the outstanding Notes, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.



9.2   Notices

.   All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three Business Days after being deposited in the
mail, postage prepaid, or one Business Day after being deposited with an
overnight courier service, or, in the case of telecopy notice, when sent,
confirmation of receipt received, addressed (i) in the case of notices, requests
and demands to or upon the Company, the Agent, and RFC, as set forth below and
(ii) in the case of notices, requests and demands to or upon any Bank, as set
forth in an administrative questionnaire delivered by such Bank to the Agent,
or, in each case, to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:



The Company:

Humana Inc.
The Humana Building
500 West Main Street
Louisville, Kentucky 40202
Attention:    James H. Bloem
                Senior Vice President and
                Chief Financial Officer
Telecopy:    (502) 580-3615


The Agent:

JPMorgan Chase Bank
270 Park Avenue
New York, New York 10017
Attention:    Dawn Lee Lum
Telecopy:    (212) 270-3279


with a copy to:

Chase Agent Bank Services
One Chase Manhattan Plaza, 8th Floor
New York, New York 10081
Attention:    Janet Belden
Telecopy:    (212) 552-5658


RFC:

c/o The Liberty Hampshire Company, LLC
227 West Monroe
Suite 4000
Chicago, Illinois 60606
Attention:    Operations Department
Fax:   (312) 977-1967/1699


provided

that any notice, request or demand to or upon the Agent, RFC or the Banks
pursuant to Section 2 shall not be effective until received.



9.3   No Waiver; Cumulative Remedies

.   No failure to exercise and no delay in exercising, on the part of the Agent,
RFC or any Bank, any right, remedy, power or privilege hereunder, shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.



9.4   Survival of Representations and Warranties

.   All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes.



9.5   Payment of Expenses and Taxes; Indemnity

.   (a) The Company agrees (i) to pay or reimburse the Agent and RFC for all
their reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement, the Liquidity Agreement and the Notes and any
other documents prepared in connection herewith, and the consummation of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Agent and to RFC, (ii) to
pay or reimburse, RFC each Bank and the Agent for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes and any such other documents, including,
without limitation, reasonable fees and disbursements of counsel(including,
without limitation, the allocated cost of in-house counsel) to the Agent, to RFC
and to the several Banks, and (iii) to pay, indemnify, and hold RFC, each Bank
and the Agent harmless from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the Notes and
any such other documents.



     (b)  The Company will indemnify each of the Agent, RFC, the CP Issuer and
the Banks and the directors, officers, managers, members and employees thereof
and each Person, if any, who controls each one of the Agent, RFC, the CP Issuer
and the Banks (any of the foregoing, an "Indemnified Person") and hold each
Indemnified Person harmless from and against any and all claims, damages,
liabilities and expenses (including without limitation (i) all fees and
disbursements of counsel (including without limitation, the allocated cost of
in-house counsel) with whom an Indemnified Person may consult in connection
therewith and all expenses of litigation or preparation therefore and (ii) any
amounts paid or payable by any Bank pursuant to its indemnity obligations under
subsection 4.8 of the Liquidity Agreement) which an Indemnified Person may incur
or which may be asserted against it in connection with any litigation or
investigation (whether or not such Indemnified Person is a party to such
litigation or investigation) involving this Agreement, the use of any proceeds
of any RFC Loans under this Agreement by the Company or any Subsidiary, any
officer, director, member, manager or employee thereof, excluding litigation
commenced by the Company against any of the Agent or the Banks which (i) seeks
enforcement of any of the Company's rights hereunder and (ii) is determined
adversely to any of the Agent or the Banks (all such non-excluded claims,
damages, liabilities and expenses, "Indemnified Liabilities"), provided that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
resulted from the gross negligence or willful misconduct of such Indemnified
Person.

     (c)  The agreements in this subsection 9.5 shall survive repayment of the
RFC Loans and all other amounts payable hereunder.

9.6   Successors and Assigns; Participations; Purchasing Banks

.   (a)   This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Agent, all future holders of the Notes and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Bank and RFC.



     (b)  Any Bank other than a Conduit Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities ("Participants") participating
interests in any RFC Loans owing to such Bank, any Notes held by such Bank,
and/or any other interests of such Bank hereunder and under the other Loan
Documents. In the event of any such sale by a Bank of a participating interest
to a Participant, such Bank's obligations under this Agreement to the other
parties under this Agreement shall remain unchanged, such Bank shall remain
solely responsible for the performance thereof, such Bank shall remain the
holder of any such Notes for all purposes under this Agreement, and the Company,
RFC and the Agent shall continue to deal solely and directly with such Bank in
connection with such Bank's rights and obligations under this Agreement and
under the other Loan Documents. The Company agrees that if amounts outstanding
under this Agreement and the Notes are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of offset in respect
of its participating interest in amounts owing under this Agreement and any
Notes to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement or any Notes, provided that
such right of offset shall be subject to the obligation of such Participant to
share with the Banks, and the Banks agree to share with such Participant, as
provided in subsection 9.7. The Company also agrees that each Participant shall
be entitled to the benefits of subsections 2.12, 2.13 and 2.14 with respect to
its participation in the Commitments and the Eurodollar Loans outstanding from
time to time; provided that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the transferor Bank would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Bank to such Participant had no such transfer
occurred. No Participant shall be entitled to consent to any amendment,
supplement, modification or waiver of or to this Agreement or any Note, unless
the same is subject to clause (a) of the proviso to subsection 9.1.

     (c)  Any Bank other than a Conduit Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to any Bank or any Lender Affiliate thereof, and, with the consent of
the Company (unless an Event of Default is continuing), RFC and the Agent (which
in each case shall not be unreasonably withheld) to one or more additional banks
or financial institutions ("Purchasing Banks") all or any part of its rights
and/or obligations under this Agreement and the Notes pursuant to a Transfer
Supplement, executed by such Purchasing Bank, such transferor Bank and the Agent
(and, in the case of a Purchasing Bank that is not then a Bank or a Lender
Affiliate, and subject to the other qualifiers above, by the Company and RFC)
and agreement by such Purchasing Banks to be bound by the terms of this
agreement including without limitation the provisions of subsection 9.15 hereof;
provided, however, that (i) each such sale shall be accompanied by a
corresponding simultaneous assignment of such selling Bank's pro rata share to
the Purchasing Bank of (x) its Commitment by taking such action as set forth in
subsection 4.5(a) of the Liquidity Agreement and (y) its Tranche B Commitment
(as defined in the 364-Day Facility) pursuant to and in accordance with the
provisions of subsection 10.6(d) of the 364-Day Facility and (ii) the Purchasing
Bank shall be an Eligible Assignee (as defined in the Liquidity Agreement). Upon
(i) such execution of such Transfer Supplement, (ii) delivery of an executed
copy thereof to the Company and RFC, (iii) compliance with the assignment
procedures under subsection 4.5(a) of the Liquidity Agreement and (iv) payment,
if any, by such Purchasing Bank, such Purchasing Bank shall for all purposes be
a Bank party to this Agreement and shall have all the rights and obligations of
a Bank under this Agreement, to the same extent as if it were an original party
hereto. Such Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Bank and the resulting adjustment of all or a portion of the rights
and obligations of such transferor Bank under this Agreement and the Notes. Upon
the consummation of any transfer to a Purchasing Bank, pursuant to this
subsection 9.6(c), the transferor Bank, the Agent and the Company shall make
appropriate arrangements so that, if required, replacement Notes are issued to
such transferor Bank and new Notes or, as appropriate, replacement Notes, are
issued to such Purchasing Bank, in each case in principal amounts reflecting
their interests or, as appropriate, their outstanding RFC Loans as adjusted
pursuant to such Transfer Supplement. Notwithstanding the foregoing, any Conduit
Lender may assign at any time to its designating Bank hereunder with the consent
of RFC, which consent shall not be unreasonably withheld, but without the
consent of the Company or the Agent any or all of the RFC Loans it may have
funded hereunder and pursuant to its designation agreement and without regard to
the limitations set forth in the first sentence of this subsection 9.6(c);
provided, that such designating Bank affirms its obligations pursuant to
subsection 9.15.

     (d)  The Agent shall maintain at its address referred to in subsection 9.2
(a) copy of Transfer Supplement delivered to it and a register (the "Register")
for the recordation of the names and addresses of the Banks and the Commitment
of, and principal amount of the RFC Loans owing to, RFC and to each Bank from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Agent, RFC and the Banks may treat each
Person whose name is recorded in the Register as the owner of the RFC Loan
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by the Company, RFC or any Bank at any reasonable time
and from time to time upon reasonable prior notice.

     (e)  Upon its receipt of a Transfer Supplement executed by a transferor
Bank and a Purchasing Bank (and, in the case of a Purchasing Bank that is not
then a Bank or an affiliate thereof, by the Company, RFC and the Agent) together
with payment to the Agent of a registration and processing fee of $3,500, the
Agent shall (i) promptly accept such Transfer Supplement (ii) on the Transfer
Effective Date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
RFC, the Banks and the Company.

     (f)  The Company authorizes each Bank to disclose to any Participant or
Purchasing Bank (each, a "Transferee") and any prospective Transferee any and
all financial information in such Bank's possession concerning the Company which
has been delivered to such Bank by the Company pursuant to this Agreement or
which has been delivered to such Bank by the Company in connection with such
Bank's credit evaluation of the Company prior to entering into this Agreement.

     (g)  If, pursuant to this subsection 9.6, any interest in this Agreement or
any Note is transferred to a Non-U.S. Bank, the transferor Bank shall cause such
Transferee, concurrently with the effectiveness of such transfer to comply with
the provisions of subsection 2.14.

     (h)  For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection 9.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Bank to any
Federal Reserve Bank in accordance with applicable law.

     (i)  Each of the Company, each Bank and the Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Bank designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

     (j)  Nothing in this section is intended to modify the requirements
contained in the Liquidity Agreement for replacement, addition or participation
of Banks thereto.

     (k)  RFC may, without the consent of any party, assign the RFC Loans at any
time to a Liquidity Institution pursuant to the terms of the Liquidity
Agreement.

9.7   Adjustments; Set-off

.    (a)  Except to the extent that this Agreement provides for payments to be
allocated to a particular Bank or Banks, if any Bank (a "Benefited Bank") shall
at any time receive any payment of all or part of its RFC Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by offset, pursuant to events or proceedings of the nature
referred to in subsection 7.1(f), or otherwise) in a greater proportion than any
such payment to and collateral received by any other Bank, if any, in respect of
such other Bank's RFC Loans, or interest thereon, such Benefited Bank shall
purchase for cash from the other Banks such portion of each such other Bank's
RFC Loans, or shall provide such other Banks with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Bank to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Banks; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Company agrees that each Bank so purchasing a portion of another Bank's RFC Loan
may exercise all rights of a payment (including, without limitation, rights of
offset) with respect to such portion as fully as if such Bank were the direct
holder of such portion.



     (b)  In addition to any rights and remedies of the Banks provided by law,
at any time when an Event of Default is in existence, each Bank shall have the
right, without prior notice to the Company, any such notice being expressly
waived by the Company to the extent permitted by applicable law, upon any amount
becoming due and payable by the Company hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Bank or any
branch or agency thereof to or for the credit or the account of the Company.
Each Bank agrees promptly to notify the Company and the Agent after any such
setoff and application made by such Bank, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

9.8   Counterparts

.   This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Company and the Agent.



9.9   GOVERNING LAW

.   THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



9.10   WAIVERS OF JURY TRIAL.

   THE COMPANY, RFC, THE AGENT AND THE BANKS EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.



9.11   Submission To Jurisdiction; Waivers

.   The Company hereby irrevocably and unconditionally:



     (a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof; and

     (b)  consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same.

9.12   Confidentiality of Information

.   Each Bank acknowledges that some of the information furnished to such Bank
pursuant to this Agreement may be received by such Bank prior to the time such
information shall have been made public, and each Bank agrees that it will keep
all information so furnished confidential and shall make no use of such
information until it shall have become public, except (a) in connection with
matters involving operations under or enforcement of this Agreement or the
Notes, (b) in accordance with each Bank's obligations under law or regulation or
pursuant to subpoenas or other process to make information available to
governmental or regulatory agencies and examiners or to others, (c) to each
Bank's Affiliates, employees, agents (including accountants, legal counsel and
other advisors) and Transferees and prospective Transferees so long as such
Persons agree to be bound by this subsection 9.12 and (d) with the prior written
consent of the Company.



9.13   Bankruptcy Petition Against RFC

.   Each party to this Agreement hereby covenants and agrees that on behalf of
itself and each of its affiliates, that prior to the date which is one year and
one day after the payment in full of all outstanding indebtedness of RFC, such
party will not institute against, or join any other Person in instituting
against, RFC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The agreements contained in this
subsection and the parties' respective obligations hereunder shall survive the
termination of this Agreement.



9.14   Special RFC Indemnity

.    The Company agrees to indemnify RFC and its officers, managers, members
(and the direct and indirect owners of such members), employees, representatives
and agents from and against all liabilities, losses, suits, costs or expenses of
any kind in any way related to the acquisition by RFC of RFC Loans
(collectively, "Indemnified Amounts"), provided, however that the Company shall
not have any obligations pursuant to this subsection 9.14 relating to any
Indemnified Amounts resulting solely from the gross negligence or willful
misconduct of the Person seeking indemnification. The Company's liability with
respect to any Indemnified Amounts with respect to income taxes shall be limited
to the amount of tax (calculated based upon the highest marginal U.S. federal
income tax rate for individuals and the highest marginal state and local tax
rates for individuals resident in New York City), plus interest and penalties
thereon, on the increase in net income of RFC as a result of, arising out of, or
in any way related to or by reason of the successful assertion by any
governmental authority that the Intended Characterization is inappropriate in
any regard. As used herein, "Intended Characterization" means that, for all
applicable state, local and federal income tax purposes, RFC's acquisition of
RFC Loans shall be treated as the acquisition by RFC of a debt instrument. This
indemnity is in addition to any obligations of the Company set forth in
subsection 9.5. The agreements contained in this subsection and the parties'
respective obligations hereunder shall survive the termination of this
Agreement.



9.15   Limited Recourse

.    Each party to this Agreement acknowledges and agrees that all transactions
with RFC shall be without recourse of any kind to RFC. RFC shall have no
obligation to pay any amounts constituting fees, reimbursement for expense or
indemnities owing under this Agreement (collectively, "Expense Claims") and such
Expense Claims shall not constitute a claim (as defined in Section 101 of Title
11 of the United States Bankruptcy Code) against RFC unless and until RFC has
received sufficient amounts pursuant to the CP Rate Loans to pay such Expense
Claims and such amounts are not required to pay the outstanding indebtedness of
RFC. The agreements contained in this section and the parties' respective
obligations hereunder shall survive the termination of this Agreement.



[remainder of this page intentionally blank - signature pages follow]

 

 

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.



HUMANA INC.


By:     /s/  James H. Bloem                      

     Name:     James H. Bloem                  

     Title:   Senior Vice President, Chief Financial              Officer and
Interim Treasurer         







JPMORGAN CHASE BANK, as Agent and as a Bank


By:    /s/  Dawn Lee Lum                      

     Name:  Dawn Lee Lum                     

     Title:    Vice President                     

 

RELATIONSHIP FUNDING COMPANY, LLC


By:    /s/  Thomas J. Irvin             

     Name:    Thomas J. Irvin          

     Title:     Manager                 

 

BANK OF AMERICA, N.A.


By:    /s/  Richard L. Nichols, Jr.               

     Name:    Richard L. Nichols, Jr.            

     Title:      Managing Director               



 



CITIBANK, N.A.


By:    /s/  David A. Dodge                      

     Name:    David A. Dodge                  

     Title:     Managing Director                



 



WACHOVIA BANK


By:     /s/  Thomas L. Stitchberry              

     Name:   Thomas L. Stitchberry            

     Title:     Managing Director                

 

LEHMAN BROTHERS HOLDINGS, INC.


By:     /s/  G. Andrew Keith                   

     Name:   G. Andrew Keith                   

     Title:    Vice President                      

 

THE BANK OF NOVA SCOTIA


By:    /s/  Carolyn A. Calloway                

     Name:   Carolyn A. Calloway              

     Title:    Managing Director                 

 

U.S. BANK NATIONAL ASSOCIATION


By:     /s/  Sandra J. Hartay                    

     Name:   Sandra J. Hartay                   

     Title:    Vice President                     



 



PNC BANK, N.A.


By:   /s/  Nicholas A. Aponte                   

     Name:   Nicholas A. Aponte                

     Title:    Vice President                      

 

NATIONAL CITY BANK OF KENTUCKY


By:    /s/  Deroy Scott                         

     Name:   Deroy Scott                       

     Title:    Senior Vice President             

 

THE BANK OF NEW YORK


By:    /s/  Michael Flannery                    

     Name:   Michael Flannery                  

     Title:    Managing Director                 



 



 

BRANCH BANKING AND TRUST COMPANY


By:    /s/  Frank R. Eckerd                     

     Name:   Frank R. Eckerd                   

     Title:    Senior Vice President             



 

 

SCHEDULE I

Lending Offices; Addresses for Notices

JPMORGAN CHASE BANK


270 Park Ave, 48th Floor
New York, NY 10017
Attention: Dawn Lee Lum
Telephone: (212) 270-2472



PNC BANK, NATIONAL ASSOCIATION

1600 Market Street, 22nd Floor
Philadelphia, PA 19103
Attention: Nicholas A. Aponte
Telephone: (215) 585-5407

THE BANK OF NOVA SCOTIA

600 Peachtree St. N.E
Atlanta, GA 30308
Attention: Pat Brown
Telephone: (404) 877-1506

LEHMAN BROTHERS HOLDING, INC.

745 7th Avenue, 19th Floor
New York, NY 10019
Attention: Francis Chang
Telephone: (212) 526-5390

THE BANK OF NEW YORK

One Wall Street
New York, NY 10286
Attention: Patrick Vatel
Telephone: (212) 635-7882

NATIONAL CITY BANK OF KENTUCKY

101 South Fifth Street, 37th Floor
Louisville, KY 40202
Attention: Deroy Scott
Telephone: (502) 581-7821

 

 

BANK OF AMERICA, N.A.

100 N. Tryon Street, NC 1-007-17-11
Charlotte, NC 28255
Attention: Joe Corah
Telephone (704) 386-5976

WACHOVIA BANK, N.A.

301 S. College Street DC-5
Charlotte, NC 28288
Attention: Lance Black
Telephone: (704) 374-6628

CITIBANK, N.A.

388 Greenwich Street
New York, NY 10013
Attention: David Dodge
Telephone: (212) 816-4143

U.S. BANK NATIONAL ASSOCIATION

777 E. Wisconsin Avenue, MK-WI-TGCB
Milwaukee, WI 53202
Attention: Sandra J. Hartay
Telephone: (414) 765-6004

BRANCH BANKING AND TRUST COMPANY

500 West Broadway
Louisville, KY 40202
Attention: Frank Eckerd
Telephone: (502) 562-5877

 

 

SCHEDULE II

PRICING GRID

Public Debt Ratings
S&P/Moody's

Alternate Base Rate Margin

Eurodollar Margin

Level 1> BBB+/Baa1

0 bps

85 bps

Level 2 > BBB/Baa2

0 bps

95 bps

Level 3 > BBB-/Baa3

5 bps

105 bps

Level 4 > BB+/Ba1

20 bps

120 bps

Level 5 < BB+/Ba1

37.5 bps

137.5 bps

 

Pricing will be determined based upon the lower of the ratings from S&P or
Moody's, but in the event the Company's ratings are more than one Level apart,
the pricing will be determined by using the rating which is one Level above the
lower rating; provided, that (i) if on any day the ratings from S&P or Moody's
are not at the same Level, then the Level applicable to the lower of such
ratings shall be applicable for such day, (ii) if on any day the rating of only
one of S&P or Moody's is available, then the Level of such rating shall be
applicable for such day and (iii) if on any day a rating is available from
neither of S&P or Moody's, then Level 5 shall be applicable for such day. Any
change in the applicable Level resulting from a change in the rating of a S&P or
Moody's shall become effective on the date such change is publicly announced by
S&P or Moody's, as applicable.